Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 1 of 94 Page ID
                                 #:7354


MILSTEIN JACKSON
FAIRCHILD & WADE, LLP
Gillian L. Wade, State Bar No. 229124
gwade@mjfwlaw.com
Sara D. Avila, State Bar No. 263213
savila@mjfwlaw.com
10250 Constellation Blvd., Suite 1400
Los Angeles, CA 90067
Tel: (310) 396-9600
Fax: (310) 396-9635
HEIDEMAN NUDELMAN &
KALIK, P.C.
Richard D. Heideman (admitted pro hac vice)
rdheideman@hnklaw.com
Noel J. Nudelman (admitted pro hac vice)
njnudelman@hnklaw.com
Tracy Reichman Kalik (admitted pro hac vice)
trkalik@hnklaw.com
1146 19th Street, NW 5th Floor
Washington, DC 20036
Tel: (202)463-1818
Fax: (202)463-2999
Attorneys for Plaintiffs and the Class

                        UNITED STATES DISTRICT COURT
                FOR THE CENTRAL DISTRICT OF CALIFORNIA


 RONY ELKIES and DANIELLE                 Case No. 2:17-CV-7320-GW-JEM
 ALFANDARY, individually and on
 behalf of all others situated;            DECLARATION OF GILLIAN L.
                                           WADE IN SUPPORT OF
              Plaintiffs,                  PLAINTIFFS’ UNOPPOSED MOTION
       vs.                                 FOR PRELIMINARY APPROVAL OF
                                           CLASS ACTION SETTLEMENT
 JOHNSON & JOHNSON SERVICES,               Hearing Date:   October 10, 2019
 INC., a New Jersey limited liability      Hearing Time:   8:30 a.m.
 company, JOHNSON & JOHNSON                Courtroom:      9D
 CONSUMER INC. a New Jersey                Judge:          Hon. George H. Wu
 limited liability company, and DOES 1
 through 100, inclusive,
              Defendants.




                            DECLARATION OF GILLIAN L. WADE
     Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 2 of 94 Page ID
                                      #:7355



 1         1.    I am an attorney duly licensed to practice law before all Courts of this
 2   state. I am a Partner at Milstein Jackson Fairchild & Wade, LLP (“MJFW”), attorney
 3   of record for Plaintiffs Rony Elkies and Danielle Alfandary and the Litigation Class
 4   that was certified in this Action in October 2019. I have personal knowledge of each
 5   of the facts set forth in this Declaration, and can and would testify competently
 6   thereto.
 7         2.    I make this declaration in support of Plaintiff’ Unopposed Motion for
 8   Preliminary Approval of Class Action Settlement.
 9         3.    Attached hereto as Exhibit 1 is a true and correct copy of the fully
10   executed Stipulation of Settlement (the “Agreement”). Unless otherwise specified, all
11   capitalized terms have the same meanings as ascribed in the Agreement. References to
12   “Ex. __” refer to exhibits attached to the Agreement.
13         4.    Attached hereto as Exhibit 2 is a true and correct copy of excerpts from
14   the transcript of the deposition of Jennifer Cullen, designated as one of Defendants’
15   corporate representatives pursuant to Fed. R. Civ. P. Rule 30(b)(6), taken in this case
16   on July 10, 2018.
17         5.    Attached hereto as Exhibit 3 is a true and correct copy of excerpts from
18   the transcript of the deposition of Eileen Harman, designated as one of Defendants’
19   corporate representatives pursuant to Fed. R. Civ. P. Rule 30(b)(6), taken in this case
20   on May 29, 2014.
21         6.    In particular, Plaintiffs obtained a significant number of documents and
22   information regarding the safety, marketing and sale of Infants’ and Children’s. This
23   includes over 62,000 pages of documents, Defendants’ responses to Requests for
24   Admissions and Special Interrogatories. My co-counsel and I also deposed, under
25   Rule 30(b)(6), four of J&J’s corporate representatives in Philadelphia. Following
26   multiple conferences between the Parties, we brought, and prevailed on, a motion to
27   compel J&J to produce documents and information regarding, inter alia, the marketing
28
                                                1
                            DECLARATION OF GILLIAN L. WADE
     Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 3 of 94 Page ID
                                      #:7356



 1   and sales of Children’s. We also served subpoenas with a subpoena requesting
 2   relevant sales information regarding pediatric acetaminophen products.
 3         7.     J&J sought highly personal and confidential discovery, such as medical
 4   records for Plaintiffs’ two minor daughters and depositions of their pediatricians.
 5   Plaintiffs also prepared and sat for depositions, responded to 30+ Special
 6   Interrogatories (each), 127 document requests and 46 Requests for Admissions. The
 7   Parties met and conferred to discuss Plaintiffs’ written discovery responses on
 8   multiple occasions, and J&J ultimately filed a L.R. 37-2 Joint Stipulation to compel
 9   further responses, which was denied.
10         8.     The Magistrate also granted, in part, Plaintiffs’ motion to quash J&J’s
11   subpoenas to pediatricians who treated Plaintiffs’ minor daughters. ECF 85. The
12   Magistrate’s order limited the scope of the documents and deposition testimony J&J
13   could obtain from the pediatricians. Their depositions went forward prior to J&J
14   opposing class certification.
15         9.     At the time of settlement, the parties had almost completed full expert
16   discovery. The Parties exchanged expert reports on April 19, 2019, and rebuttal
17   reports on May 20, 2019. Plaintiffs’ experts (Drs. Maronick and Sharp) were deposed.
18   J&J designated two retained experts and five non-retained experts, as well as rebuttal
19   experts to Drs. Maronick and Sharp. Four of these designated experts were scheduled
20   to be deposed but only Dr. Kochanowski’s deposition had been completed at the time
21   Parties reached a settlement.
22         10.    Plaintiffs’ filed their Motion for Class Certification, which J&J strongly
23   opposed. ECF 74, 102. On October 19, 2018, the Court granted the motion. ECF 117,
24   118. J&J immediately sought interlocutory appellate review in a Rule 23(f) Petition.
25   Plaintiffs opposed, and on December 19, 2018 the 9th Circuit denied J&J’s Petition.
26         11.    After the class was certified (and while the Rule 23(f) Petition was
27   pending), my office researched third party administrators who could provide notice to
28
                                                2
                             DECLARATION OF GILLIAN L. WADE
     Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 4 of 94 Page ID
                                      #:7357



 1   the class. Plaintiffs selected KCC and extensively met and conferred with J&J about
 2   KCC’s notice plan before submitting it to the Court for approval.
 3         12.    Notice to the Litigation Class was disseminated on February 1, 2019. I
 4   have been informed by KCC that there were no requests for exclusion.
 5         13.    At the class certification stage, Dr. Sharp submitted a declaration that
 6   described how he could craft a class-wide damages model in this case. His declaration
 7   also included a preliminary damages estimate, based on the data available to him at
 8   the time. J&J deposed Dr. Sharp about his declaration and submitted a rebuttal report
 9   from their expert. Following certification of the Litigation Class, Dr. Sharp obtained
10   additional data and produced a report under Rule 26(a)(2)(B). His report containing a
11   proposed damages model for trial. J&J deposed Dr. Sharp a second time and
12   designated a different expert to rebut Dr. Sharp’s Rule 26(a)(2)(B) report.
13         14.    Dr. Sharp offered opinions regarding: (1) the average retail prices for
14   Infants’ and Children’s in California; (2) the price premium consumers paid for
15   Infants’ (versus Children’s); and (3) aggregate damages on behalf of the Litigation
16   Class. Dr. Sharp calculated aggregate damages by multiplying the price premium by
17   the approximate number of Infants’ sold. Based on this model, Dr. Sharp calculated,
18   inter alia, the following: from October 3, 2014 to March 16, 2019, California
19   purchasers of Infants’ paid a weighted average price premium of $2.41 per ounce (or
20   $3.89 per unit ) for Infants’ Tylenol, amounting $21,687,457 in aggregate damages.
21         15.    The parties attended private mediation with Judge McCoy at JAMS on
22   April 4, 2019. A settlement was not reached during the mediation, but Judge McCoy
23   continued facilitating settlement discussions over the next three months. On the eve of
24   the close of expert discovery, and less than a week before the motion cutoff, the
25   parties reached a class settlement, in principle. The parties spent three additional
26   months negotiating the details of the Agreement.
27         16.    After accounting for the pro rata increases in Class Claims, the
28   remaining Claim Fund Balance will be distributed cy pres             to Nurse Family
                                                3
                             DECLARATION OF GILLIAN L. WADE
     Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 5 of 94 Page ID
                                      #:7358



 1   Partnerships, a community health program that provides low-income, first-time
 2   expecting mothers and mothers with visits and support from specially trained nurses.
 3   Attached hereto as Exhibit 4 is a true and correct printout of the “About Us” page for
 4   Nurse Family Partnerships, last viewed September 19, 2019.
 5         17.       My firm, along with co-counsel, will file a motion requesting attorneys’
 6   fees of up to $2,083,950, which is 33% of the Claim Fund. We will also seek
 7   reimbursement of litigation costs of up to $385,000. As will be fully briefed in our
 8   forthcoming application for attorneys’ fees and costs, significant (but necessary and
 9   reasonable) costs were incurred, including the costs of litigation class notice (approx.
10   $68,500), fees for testifying and consulting experts, and twelve depositions (many of
11   which took place outside of California).
12         18.    Here, the requested modification should be granted because it is
13   appropriate to include and award settlement proceeds to those consumers who were
14   likely exposed to the same or similar representations and omissions, as the Infants’
15   packaging was the same throughout the United States during the Class Period. See
16   Exs. 2 and 3.
17         19.    Many states require similar elements or proof with respect to Plaintiffs’
18   consumer fraud claims. Additionally, J&J seeks to buy and obtain peace with respect
19   to all consumers who were exposed to the challenged representations, and the
20   Agreement was negotiated with these principles in mind.
21         20.    The parties first engaged in settlement negotiations at a Court-ordered
22   private mediation in April 2019 with Judge McCoy, and it took four months for the
23   Parties to ultimately reach the Agreement. It is an understatement to say that the
24   parties benefited from the assistance of Judge McCoy, who played a crucial role in
25   conducting the negotiations.
26         21.    Along with co-counsel I am experienced in class actions involving false
27   advertising and consumer fraud.
28
                                                 4
                               DECLARATION OF GILLIAN L. WADE
     Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 6 of 94 Page ID
                                      #:7359



 1         22.    In considering whether to enter into the Settlement, co-counsel and I,
 2   weighed the risks inherent in establishing all the elements of their claims at trial. We
 3   also considered the expense of a trial (just two and a half months away at the time of
 4   settlement) and likely duration of post-trial motions and appeals. We, along with
 5   Plaintiffs, agreed to settle this litigation on these terms based on our careful
 6   investigation and evaluation of the facts and law relating to Plaintiffs’ allegations and
 7   J&J’s defenses and considering the Parties’ experts’ anticipated testimony.
 8         23.    We are also pragmatic in their awareness that to succeed at trial,
 9   Plaintiffs would need to overcome J&J’s defenses on the merits and prove damages.
10   J&J has consistently argued that only Infants’ (and not Children’s) may be given to
11   infants in the proper dosage amount, thus the representations are not deceptive. They
12   also argue that the phrase “specially formulated” does not appear in any Infants’
13   marketing and is undefined. J&J further argued Infants’ and Children’s are not the
14   same products because—for safety reasons—they contain different dosing devices,
15   utilize different bottle flow restrictors to prevent accidental overdose. Moreover, J&J
16   also presented expert testimony they claim demonstrates that some Class Members
17   bought Infants’ for the syringe, and are willing to pay more for it. Further, J&J
18   criticized Plaintiffs’ consumer survey as flawed and unreliable. Plaintiffs also faced
19   substantial challenges in establishing the amount of class-wide damages. J&J argued
20   Dr. Sharp’s model is faulty and unreliable for various reasons such as failing to
21   consider the syringe’s value and the other “benefits” that J&J claimed Infant’s
22   provided to consumers (e.g., the syringe and bottle design).
23         24.    At the time of settlement, J&J was less than a week away from filing
24   motions seeking summary judgment, exclusion of Plaintiffs’ experts, and
25   decertification. While we are confident in Plaintiffs’ positions, we are also
26   experienced and realistic enough to know the recovery and certainty achieved through
27   settlement, as opposed to the uncertainty inherent in the trial and appellate process,
28   weighs heavily in favor of settlement.
                                                 5
                             DECLARATION OF GILLIAN L. WADE
     Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 7 of 94 Page ID
                                      #:7360



 1          25.    Even if Plaintiffs prevailed at a class trial, any recovery could be delayed
 2   for years by appeal, which could have further delayed and jeopardized the Litigation
 3   Class’ recovery. And if the Litigation Class stayed certified through trial, any adverse
 4   judgment would bind the Litigation Class. Under these circumstances, we
 5   appropriately determined that this settlement outweighs the gamble of continued
 6   litigation.
 7          26.    Each member of the Class is treated in the same manner with respect to
 8   the claims they are releasing and their eligibility for an award. Even though Infants’
 9   may have been sold at different prices based on retail location, the best case scenario
10   at trial was approximately $3.89 per bottle. This was the “blended” price premium Dr.
11   Sharp calculated in his expert report.
12          27.    Protracted litigation carries inherent risks that would have endangered
13   maintaining the Litigation Class’ certification status. Though the Ninth Circuit
14   declined to hear J&J’s Rule 23(f) Petition, J&J advised us of its intent to file a motion
15   to decertify. We are confident the decertification motion would have been denied, but
16   recognize that any class certification order “may be altered or amended” at any time
17   before final judgment.
18          28.    A comparison of the settlement award to the potential damages that
19   might be recovered for the Litigation Class at trial, given the risks of the litigation,
20   supports the reasonableness of the Settlement. Dr. Sharp preliminarily opined that
21   Litigation Class Members paid a price premium of approximately $3.89 per unit. The
22   refund available to Class Members under the Agreement—$2.15 per unit for up to
23   seven units without proof of purchase—is an excellent recovery, which would have
24   been achieved at trial only if the trier of fact found J&J liable and determined
25   consumers overpaid for Infants’ (a contention J&J vigorously denies).
26

27

28
                                                 6
                              DECLARATION OF GILLIAN L. WADE
     Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 8 of 94 Page ID
                                      #:7361



 1         I declare under penalty of perjury under the laws of the State of California that
 2   the foregoing is true and correct. Executed this 24th day of September, 2019 at Los
 3   Angeles, California.
 4

 5                                         /s/ Gillian L. Wade
                                           Gillian L. Wade, Declarant
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               7
                            DECLARATION OF GILLIAN L. WADE
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 9 of 94 Page ID
                                 #:7362




                                        EXHIBIT 1
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 10 of 94 Page ID
                                  #:7363




   1    MATTHEW D. POWERS (SB 212682)
        mpowers@omm.com
   2    HANNAH Y. CHANOINE (pro hac vice)
        hchanoine@omm.com
   3    JOSEPH R. O’CONNOR (SB 274421)
        joconnor@omm.com
   4    O’MELVENY & MYERS LLP
        Two Embarcadero Center, 28th Floor
   5    San Francisco, CA 94111
        Telephone: (415) 984-8700
   6    Facsimile: (415) 984-8701
   7    Attorneys for Defendants
   8

   9                       UNITED STATES DISTRICT COURT
  10                      CENTRAL DISTRICT OF CALIFORNIA
  11

  12
        RONY ELKIES et al.;                 Case No. 2:17-cv-7320-GW(JEMx)
  13

  14                Plaintiffs,             CLASS ACTION
  15                                        STIPULATION OF SETTLEMENT
  16          vs.
  17

  18    JOHNSON & JOHNSON SERVICES,
        INC., et al.,
  19

  20                Defendants.
  21
  22

  23

  24
  25

  26

  27
  28
                                                                       CLASS ACTION
                                                        STIPULATION OF SETTLEMENT
                                                      CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 11 of 94 Page ID
                                  #:7364




   1                                                    TABLE OF CONTENTS

   2                                                                                                                                      Page

   3   I.      DEFINITIONS .................................................................................................................... 1
   4   II.     RECITALS.......................................................................................................................... 6
       III.    SETTLEMENT RELIEF .................................................................................................... 8
   5
       IV.     RELEASES ....................................................................................................................... 13
   6   V.      CLASS CERTIFICATION FOR SETTLEMENT PURPOSES ONLY........................... 15
   7   VI.     CLASS NOTICE AND COURT APPROVAL ................................................................ 16
       VII.    CONDITIONS; TERMINATION .................................................................................... 22
   8
       VIII.   COSTS, FEES AND EXPENSES .................................................................................... 22
   9   IX.     COVENANTS AND WARRANTIES.............................................................................. 24
  10

  11

  12
  13

  14

  15
  16

  17

  18
  19

  20

  21
  22

  23

  24
  25

  26

  27
  28
                                                                                                                  CLASS ACTION
                                                                           i                       STIPULATION OF SETTLEMENT
                                                                                                 CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 12 of 94 Page ID
                                  #:7365




   1         This Stipulation of Settlement is made and entered into by plaintiffs Rony
   2   Elkies and Danielle Alfandary on behalf of themselves and all others similarly
   3   situated, and defendants Johnson & Johnson Consumer Inc. and Johnson & Johnson
   4   Services, Inc.
   5   I.    DEFINITIONS
   6         A.     As used in this Stipulation, the following capitalized terms have the
   7   meanings specified below:
   8                1.     “Action” means the case entitled Elkies v. Johnson & Johnson
   9   Services, Inc., filed on October 5, 2017, in the U.S. District Court for the Central
  10   District of California and assigned Case No. 2:17-cv-7320-GW(JEMx).
  11                2.     “Approved Claim(s)” means the claims approved by the Claim
  12   Administrator according to the claims criteria in Exhibit A.
  13                3.     “Claim Administrator” means the independent company agreed
  14   upon by the Parties to provide the Class and Publication Notice and administer the
  15   claims process. The Parties agree that the Kurtzman Carson Consultants LLC
  16   (“KCC”) will be retained as the Claim Administrator.
  17                4.     “Claims Cost Estimate” is the Claim Administrator’s good faith
  18   best estimate of all the expenses to be incurred in the claims process.
  19                5.     “Claim Form” means the form that is substantially in the form of
  20   Exhibit F hereto.
  21                6.     “Claim Fund” means the fund for payment of Class Members’
  22   claims, attorneys’ fees and expenses in an amount to be approved by the Court, a
  23   service award to the named plaintiffs in an amount to be approved by the Court, if
  24   any, certain notice and administration costs, and Claim Fund Expenses, if any.
  25                7.     “Claim Fund Balance” means the balance, if any, at the end of
  26   the Claim Review Period, consisting of the Settlement Amount paid into the Claim
  27   Fund minus: (i) the total amount paid to Class Members who submit Approved
  28   Claims; (ii) the total amount, up to $516,000, paid to the Claim Administrator
                                                                                 CLASS ACTION
                                                                  STIPULATION OF SETTLEMENT
                                                                CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 13 of 94 Page ID
                                  #:7366




   1   toward Settlement Administration Expenses, including CAFA notice; (iii) Claim
   2   Fund Expenses; (iv) attorneys’ fees and expenses in an amount to be approved by
   3   the Court; and (v) service awards to the named plaintiffs, if any, in an amount to be
   4   approved by the Court.
   5                  8.    “Claim Fund Expenses” are expenses associated with
   6   maintaining the Claim Fund (including taxes that may be owed by the Claim Fund).
   7                  9.    “Claim Review Period” means the three-month period beginning
   8   no later than 30 days after the Preliminary Approval Order.
   9                  10.   “Claim Submission Period” means the period beginning on the
  10   date notice to the Class is first published, and continuing until 120 days after the
  11   date of the Preliminary Approval Order.
  12                  11.   “Class” and/or “Class Members” means all individuals in the
  13   United States who purchased Infants’ Tylenol (the “Challenged Product”) within
  14   the Class Period for personal or household use. Specifically excluded from the
  15   Class are (a) Defendants, (b) the officers, directors, or employees of Defendants and
  16   their immediate family members, (c) any entity in which Defendants have a
  17   controlling interest, (d) any affiliate, legal representative, heir, or assign of
  18   Defendants, (e) all federal court judges who have presided over this Action and
  19   their immediate family members; (f) all persons who submit a valid request for
  20   exclusion from the Class; and (g) those who purchased the Challenged Product for
  21   the purpose of resale or for use in a business setting.
  22                  12.   “Class Counsel” means the attorneys of record for Plaintiffs in
  23   this Action.
  24                  13.   “Class Notice” means the “Notice of Class Action Settlement”
  25   substantially in the same form as Exhibit E attached hereto.
  26                  14.   “Class Notice Package” means the information as approved in
  27   form and content by Class Counsel and Defendants’ Counsel and to be approved by
  28   the Court. Class Notice Packages will include (a) the Class Notice, and (b) the
                                                                                   CLASS ACTION
                                                    2               STIPULATION OF SETTLEMENT
                                                                  CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 14 of 94 Page ID
                                  #:7367




   1   Claim Form. The Class Notice Package will be available in English and in Spanish.
   2                 15.   “Class Period” is from October 3, 2014 to the date notice to the
   3   Class is first published.
   4                 16.   “Court” means the U.S. District Court for the Central District of
   5   California.
   6                 17.   “Defendants” means Johnson & Johnson Consumer Inc., also
   7   referred to herein as “JJCI,” and Johnson & Johnson Services, Inc., also referred to
   8   herein as “JJSI.”
   9                 18.   “Defendants’ Counsel” means the law firm of O’Melveny &
  10   Myers LLP.
  11                 19.   “Distribution Plan” means a written final accounting and plan of
  12   distribution prepared by the Claim Administrator, identifying (a) each claimant
  13   whose claim was approved, including the dollar amount of the payment awarded to
  14   each such claimant, and the dollar amount of any pro rata reduction or increase
  15   required by ¶ III.B.2(e); (b) each claimant whose claim was rejected; (c) the dollar
  16   amount of the Claim Fund Balance to be disbursed to the recipient(s) selected by
  17   the Court as provided in ¶ III.B.2(f); and (d) a final accounting of all administration
  18   fees and expenses incurred by the Claim Administrator.
  19                 20.   “Effective Date” means the date described in ¶ VII.A.
  20                 21.   “Final Approval Hearing” means the hearing to be held by the
  21   Court to consider and determine whether the proposed settlement of the Action as
  22   contained in this Stipulation should be approved as fair, reasonable, and adequate,
  23   and whether the Final Settlement Order and Judgment approving the Settlement
  24   contained in this Stipulation should be entered.
  25                 22.   “Final Settlement Order and Judgment” means an order and
  26   judgment entered by the Court:
  27                       (a)     Giving final approval to the terms of this Stipulation as
  28   fair, adequate, and reasonable;
                                                                                  CLASS ACTION
                                                   3               STIPULATION OF SETTLEMENT
                                                                 CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 15 of 94 Page ID
                                  #:7368




   1                       (b)    Providing for the orderly performance and enforcement of
   2   the terms and conditions of the Stipulation;
   3                       (c)    Dismissing the Action with prejudice;
   4                       (d)    Discharging the Released Parties of and from all further
   5   liability for the Released Claims to the Releasing Parties; and
   6                       (e)    Permanently barring and enjoining the Releasing Parties
   7   from instituting, filing, commencing, prosecuting, maintaining, continuing to
   8   prosecute, directly or indirectly, as an individual or collectively, representatively,
   9   derivatively, or on behalf of them, or in any other capacity of any kind whatsoever,
  10   any action in the California Superior Courts, any other state court, any federal
  11   court, before any regulatory authority, or in any other tribunal, forum, or
  12   proceeding of any kind, against the Released Parties that asserts any Released
  13   Claims that would be released and discharged upon final approval of the Settlement
  14   as provided in ¶¶ IV.A and B of this Stipulation.
  15                       (f)    The actual form of the Final Settlement Order and
  16   Judgment entered by the Court may include additional provisions as the Court may
  17   direct that are not inconsistent with this Stipulation, and will be substantially in the
  18   form attached hereto as Exhibit G.
  19                23.    “Notice Plan” or “Notice Program” means the plan for
  20   dissemination of the Publication Notice and Class Notice Package as described in
  21   ¶ VI.
  22                24.    “Fund Institution” means a third-party institution which the
  23   Parties will approve and to which JJCI shall pay the Settlement Amount in trust to a
  24   fund to be administered by the Claim Administrator as described herein.
  25                25.    “Parties” means the Plaintiffs and the Defendants.
  26                26.    “Plaintiff” or “Plaintiffs” means Rony Elkies and Danielle
  27   Alfandary.
  28                27.    “Preliminary Approval Order” means the “Order re:
                                                                                  CLASS ACTION
                                                  4                STIPULATION OF SETTLEMENT
                                                                 CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 16 of 94 Page ID
                                  #:7369




   1   Preliminary Approval of Class Action Settlement,” substantially in the form of
   2   Exhibit B.
   3                28.    “Publication Notice” means information as approved in form
   4   and content by Class Counsel and Defendant’s Counsel and to be approved by the
   5   Court, substantially in the same form as Exhibit C attached hereto. The Publication
   6   Notice will be translated into Spanish for dissemination pursuant to the Notice Plan.
   7                29.    “Rejected Claims” means all claims rejected according to the
   8   claims criteria in Exhibit A.
   9                30.    “Released Claims” means those claims released pursuant to
  10   ¶¶ IV.A and B of this Stipulation.
  11                31.    “Released Parties” means Defendants and each of its parent,
  12   affiliated and subsidiary corporations and all of their agents, employees, partners,
  13   predecessors, successors, assigns, insurers, attorneys, officers and directors.
  14                32.    “Releasing Parties” means the Plaintiffs, individually and as
  15   representatives of all those similarly situated, and the Class Members who do not
  16   exclude themselves pursuant to ¶VI.D.
  17                33.    "Settlement Amount” means the amount of $6.315 million.
  18                34.    “Settlement Administration Expenses” means the costs and
  19   expenses associated with notifying the Class of this proposed settlement and
  20   administration of the claim process.
  21                35.    “Settlement Website” means the website established by the
  22   Claim Administrator that will contain documents relevant to the settlement,
  23   including the Class Notice Package in English and Spanish. Claim Forms may be
  24   submitted by Class Members via the Settlement Website.
  25                36.    “Stipulation of Settlement” and/or “Stipulation” means this
  26   Stipulation of Settlement, including its attached exhibits (which are incorporated
  27   herein by reference), duly executed by Plaintiffs, Class Counsel, Defendants and
  28   Defendants’ Counsel.
                                                                                 CLASS ACTION
                                                  5               STIPULATION OF SETTLEMENT
                                                                CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 17 of 94 Page ID
                                  #:7370




   1         B.     Capitalized terms used in this Stipulation, but not defined above, shall
   2   have the meaning ascribed to them in this Stipulation and the exhibits attached
   3   hereto.
   4   II.   RECITALS
   5         A.     On October 5, 2017, Plaintiffs Rony Elkies and Danielle Alfandary
   6   filed a complaint against Defendants in the U.S. District Court for the Central
   7   District of California. The complaint alleged (1) violations of California’s Unfair
   8   Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200 et seq.; California’s
   9   False Advertising Law (“FAL”), Cal. Bus. & Prof. Code § 17500 et seq.; and
  10   California’s Consumer Legal Remedies Act (“CLRA”), Cal. Civ. Code § 1750 et
  11   seq.; (2) negligent and intentional misrepresentation; and (3) breach of the implied
  12   warranties of merchantability and fitness for a particular purpose with regard to
  13   Infants’ Tylenol. The complaint sought certification of a nationwide class of “All
  14   persons who purchased Infants’ Tylenol for personal use in the United States since
  15   October 5, 2014.” The complaint also sought certification of a California sub-class
  16   of “All persons who purchased Infants’ Tylenol for personal use in California since
  17   October 5, 2014.” Class Counsel confirm that before commencing the Action, they
  18   conducted an examination and evaluation of the relevant law and facts to assess the
  19   merits of the claims and to determine how to best serve the interests of the members
  20   of the proposed classes.
  21         B.     On November 21, 2017, Plaintiffs filed a First Amended Complaint
  22   alleging only violations of (1) the UCL, (2) FAL, and (3) CLRA.
  23         C.     The First Amended Complaint alleged that Defendants engaged in a
  24   false and misleading advertising campaign related to Infants’ Tylenol. Plaintiffs
  25   alleged that because the label of Infants’ Tylenol includes the name “Infants’” and
  26   an image of a mother holding her baby, the Challenged Product communicates to
  27   consumers that the product is specially formulated for infants, when another
  28   product manufactured by JJCI—Children’s Tylenol—contains the same medicine
                                                                                CLASS ACTION
                                                 6               STIPULATION OF SETTLEMENT
                                                               CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 18 of 94 Page ID
                                  #:7371




   1   with the same concentration of the active ingredient, acetaminophen. The First
   2   Amended Complaint sought certification of a nationwide class of “All persons who
   3   purchased Infants’ Tylenol for personal use in the United States since October 5,
   4   2014.” The First Amended Complaint also sought certification of a California sub-
   5   class of “All persons who purchased Infants’ Tylenol for personal use in California
   6   since October 5, 2014.” The First Amended Complaint sought monetary damages,
   7   restitution, and injunctive relief.
   8         D.     After the Parties engaged in extensive discovery over the course of
   9   more than a year into the marketing and sale of Infants’ Tylenol throughout the
  10   United States, on October 19, 2018, the Court granted Plaintiffs’ Motion for Class
  11   Certification, and certified a class of all persons who purchased Infants’ Tylenol for
  12   personal use in California since October 3, 2014. On January 15, 2019, the Court
  13   slightly revised the class definition to “All persons who purchased, in California,
  14   Infants’ Tylenol for personal use since October 3, 2014.”
  15         E.     On April 4, 2019, Class Counsel, Defendants, and Defendants’
  16   Counsel participated in a settlement mediation with the Honorable Charles W.
  17   “Tim” McCoy (Ret.). A settlement was not reached during the mediation, but the
  18   parties continued to discuss the possibility of settlement, facilitated by Judge
  19   McCoy. Based upon Plaintiffs’ investigation, the discovery exchanged during the
  20   litigation, and evaluation of the facts and law relating to the matters alleged in the
  21   pleadings, Plaintiffs and Class Counsel agreed to settle the Action pursuant to the
  22   provisions of this Stipulation after considering, among other things: (1) the
  23   substantial benefits available to the Class under the terms of this Stipulation; (2) the
  24   attendant risks and uncertainty of litigation, especially in complex actions such as
  25   this, as well as the difficulties and delays inherent in such litigation; and (3) the
  26   desirability of consummating this Stipulation promptly to provide effective relief to
  27   Plaintiffs and the Class.
  28         F.     Defendants have denied and continue to deny each and all of the
                                                                                  CLASS ACTION
                                                   7               STIPULATION OF SETTLEMENT
                                                                 CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 19 of 94 Page ID
                                  #:7372




   1   claims and contentions alleged by Plaintiffs. Defendants have expressly denied and
   2   continue to deny all charges of wrongdoing or liability against them arising out of
   3   any of the conduct, statements, acts or omissions alleged, or that could have been
   4   alleged, in the Action and state that their advertising and marketing of the
   5   Challenged Product are not false or misleading, and that the safety benefits of the
   6   dosing device that accompanies Infants’ Tylenol—a device that is more expensive
   7   to manufacture and is materially safer for children under the age of 2 and other
   8   children who cannot safely drink from a cup— renders Infants’ a different product
   9   from Children’s Tylenol.
  10          G.    Nonetheless, Defendants have concluded that further defense of the
  11   Action would be protracted and expensive and have also have taken into account
  12   the uncertainty and risks inherent in any litigation. Defendants, therefore, have
  13   determined that it is desirable and beneficial to them that the Action be settled in
  14   the manner and upon the terms and conditions set forth in the Stipulation.
  15   III.   SETTLEMENT RELIEF
  16          In consideration of the covenants set forth herein, the Parties agree as
  17   follows:
  18          A.    Injunctive Relief
  19                1.     By the later of (i) 180 days following the Effective Date or (ii)
  20   December 31, 2019 (“the Injunctive Relief Effective Date”), whichever is later,
  21   JJCI agrees that, for a period of 2 years, it will:
  22                (a) use reasonably diligent efforts under the circumstances to modify
  23                the Challenged Product’s current packaging so that the child depicted
  24                shall be at least two years of age to reflect the age of the child for
  25                which dosing instructions are provided (excluding packaging of
  26                Infants’ Tylenol seen on retailer websites and/or other channels outside
  27                of JJCI’s control); provided however, that if the FDA approves placing
  28                dosing instructions for children two years and younger on over-the-
                                                                                  CLASS ACTION
                                                   8               STIPULATION OF SETTLEMENT
                                                                 CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 20 of 94 Page ID
                                  #:7373




   1                counter pediatric acetaminophen products, JJCI may use an image on
   2                the packaging of Infants’ Tylenol to reflect the age of the child for
   3                whom dosing instructions are provided on the label of Infants’
   4                Tylenol;
   5                (b) add text on the appropriate JJCI controlled websites to the effect
   6                that the liquid medicine within the bottles of both Infants’ Tylenol and
   7                Children’s Tylenol contains the same concentration of liquid
   8                acetaminophen;
   9                (c) commit to educating and informing consumers, in response to
  10                inquiries and complaints to JJCI’s Consumer Care Center (CCC)
  11                relating to comparisons of Infant’s Tylenol and Children’s Tylenol,
  12                that the liquid medicine within the bottles of both Infants’ Tylenol and
  13                Children’s Tylenol contains the same concentration of liquid
  14                acetaminophen; and
  15                (d) continue to include language on dosing charts that JJCI provides to
  16                healthcare providers to the effect that the liquid medicine within the
  17                bottles of both Infants’ Tylenol and Children’s Tylenol contains the
  18                same concentration of liquid acetaminophen.
  19                2.     Sales of Infants’ Tylenol manufactured prior to the Injunctive
  20   Relief Effective Date, or during the time JJCI is using reasonably diligent efforts
  21   under the circumstances to modify its current packaging as described in ¶
  22   III.A.(1)(a) above, shall not constitute a violation of this Stipulation.
  23         B.     Monetary Relief
  24         JJCI primarily sells Infants’ Tylenol to retailers, not directly to consumers,
  25   and thus has no way to identify all individual Class Members. Additionally, an
  26   individual Class Member’s recovery may be too small to make traditional methods
  27   of proof economically feasible. To assure that Class Members have access to the
  28   proceeds of this settlement, a Claim Fund will be established and administered as
                                                                                  CLASS ACTION
                                                   9               STIPULATION OF SETTLEMENT
                                                                 CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 21 of 94 Page ID
                                  #:7374




   1   follows:
   2                1.    JJCI shall pay the Settlement Amount to the Fund Institution to
   3   establish the Claim Fund for payment of Class Member claims for alleged
   4   misrepresentations, for attorneys’ fees and costs in an amount to be approved by the
   5   Court, for a service award to the named plaintiffs in an amount to be approved by
   6   the court, if any, and for the payment of certain notice and administration costs and
   7   expenses (including CAFA notice), as follows:
   8                      (a)    Not more than 30 days after the Court’s order granting
   9   Preliminary Approval, JJCI shall pay $516,000 to the Fund Institution to cover the
  10   Settlement Administration Expenses.
  11                      (b)    Within 30 days after the Effective Date, JJCI shall pay the
  12   remaining $5,799,000 in trust to the Fund Institution.
  13                2.    The Claim Fund shall be applied as follows in the following
  14   order:
  15                      (a)    To reimburse or pay up to, but not to exceed, $516,000 of
  16   the total costs reasonably and actually incurred by the Claim Administrator in
  17   connection with providing notice to and administering claims submitted by the
  18   Class and to pay for Claim Fund Expenses;
  19                      (b)    To the payment of attorneys’ fees in the amount approved
  20   by the Court;
  21                      (c)    To the payment of costs and expenses in the amount
  22   approved by the Court;
  23

  24                      (d)    To the payment of the class representative service awards
  25   in an amount as approved by the Court; and
  26                      (e)    To distribute to Class Members who submit Approved
  27   Claims to the Claim Administrator as follows:
  28                             1.    With Proof of Purchase:
                                                                                 CLASS ACTION
                                                10                STIPULATION OF SETTLEMENT
                                                                CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 22 of 94 Page ID
                                  #:7375




   1                Class Members who have a proof of purchase for all of their Infants’
   2   Tylenol purchases during the Class Period will be entitled to a refund of $2.15 for
   3   every 1 fl oz. bottle of Infants’ Tylenol and 2 fl oz. bottle of Infants’ Tylenol for
   4   which they have a valid proof of purchase, for each and every bottle without
   5   limitation. A valid proof of purchase means a receipt or other documentation,
   6   produced by a third-party commercial source, that reasonably establishes the fact
   7   and date of purchase of Infants’ Tylenol during the Class Period in the United
   8   States. Class Members will be restricted to 1 claim per household. For purposes of
   9   this Settlement and calculating cash refunds, a 2-pack (e.g. “club” size) of Infants’
  10   Tylenol is the same as 2 bottles.
  11                              2.       Without Proof of Purchase:
  12                Class Members who do not have a proof of purchase for all of their
  13   Infants’ Tylenol purchase(s) during the Class Period will be entitled to a refund of
  14   $2.15 for every 1 fl oz and 2 fl oz bottle of Infants’ Tylenol for a maximum of 7
  15   units, i.e., a total of up to $15.05 per household. For purposes of this Settlement
  16   and calculating cash refunds, a 2-pack (e.g. “club” size) of Infants’ Tylenol is the
  17   same as 2 bottles. Class Members will be restricted to 1 claim per household. For
  18   the sake of clarity, Class Members may not receive reimbursement for any bottle
  19   over 7 bottles unless the Class Member has a proof of purchase for every bottle,
  20   including the bottles over the 7 bottle cap.
  21                       (f)    If the total amount to be paid for eligible claims pursuant
  22   to ¶¶ III.B(2)(e) above exceeds the Claim Fund Balance after accounting for and
  23   deducting the items described in ¶¶ III.B(2)(a) through (d) above, then each Class
  24   Member’s award shall be proportionately reduced on a pro rata basis.
  25                       (g)    If the Claim Fund Balance is greater than the total amount
  26   to be paid for eligible claims pursuant to ¶¶ III.B(2)(a) above, after accounting for
  27   and deducting the items described in ¶¶ III.B(2)(a) through (d) above, then each
  28   Class Member’s award shall be proportionately increased on a pro rata basis up to
                                                                                  CLASS ACTION
                                                   11              STIPULATION OF SETTLEMENT
                                                                 CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 23 of 94 Page ID
                                  #:7376




   1   $6.99 for a 1 oz. bottle and $9.99 for a 2 oz. bottle (such amount being based on the
   2   MSRP during the majority of the class period) in the following sequence:
   3                               (1)   first, all claims with proofs of purchase will be
   4   reimbursed up to $6.99 for a 1 oz. bottle and $9.99 for a 2 oz. bottle;
   5                               (2)   if there remains money in the Claim Fund Balance
   6   after the initial pro rata increase described in ¶ III.B.2.(g)(1) has been accounted
   7   for, the remaining claims for bottles without proofs of purchase will be increased up
   8   to $6.99 for a 1 oz. bottle and $9.99 for a 2 oz. bottle.
   9                       (h)     If after the pro rata increases described in ¶¶
  10   III.B.2.(g)(1)&(2) above, the Claim Fund Balance is greater than the total amount
  11   to be paid for eligible claims, then the remainder of the Claim Fund Balance shall
  12   be donated to Nurse Family Partnerships.
  13                       (i)     If, after all eligible claims are paid, checks sent to eligible
  14   claimants remain unclaimed or otherwise not redeemed after 180 days from the date
  15   of the check, then the total amount of those unclaimed checks shall be donated
  16   to Nurse Family Partnerships.
  17                3.     Class Members shall have the opportunity to submit a claim to
  18   the Claim Administrator during the Claim Submission Period. Class Members
  19   must fill out a Claim Form substantially in the form of Exhibit F and submit it as
  20   described in Exhibits C and F attached hereto. Class Members will submit the
  21   Claim Form under penalty of perjury and must specify the approximate purchase
  22   date(s), and the number of the Challenged Products purchased.
  23                4.     The claim process will be administered by a Claim
  24   Administrator, according to the criteria set forth in Exhibit A, and neither Class
  25   Counsel nor Defendants shall participate in resolution of such claims.
  26                5.     All expenses of the Claim Administrator shall be paid as
  27   provided in ¶ III.B.2(a).
  28                6.     The Claim Administrator shall approve or reject all claims
                                                                                    CLASS ACTION
                                                   12                STIPULATION OF SETTLEMENT
                                                                   CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 24 of 94 Page ID
                                  #:7377




   1   according to the claims criteria in Exhibit A. The determination of claims shall
   2   occur during the Claim Review Period. The decision of the Claim Administrator
   3   shall be final and binding on Defendants and all Class Members submitting Claims,
   4   and neither Defendants nor such Class Members shall have the right to challenge or
   5   appeal the Claim Administrator’s decision.
   6                7.     Within 30 days after conclusion of the Claim Review Period, the
   7   Claim Administrator shall provide to JJCI and Class Counsel a written final
   8   accounting and Distribution Plan identifying (a) each claimant whose claim was
   9   approved, including the dollar amount of the payment awarded to each such
  10   claimant, and the dollar amount of any pro rata reduction or increase required by
  11   ¶¶ III.B.2(g); (b) each claimant whose claim was rejected; and (c) a final
  12   accounting of all administration fees and expenses incurred by the Claim
  13   Administrator. No sooner than 20 days, but not later than 45 days after delivering
  14   the Distribution Plan, the Claim Administrator shall disburse the remaining
  15   amounts in the Claim Fund according to the Distribution Plan and mail and/or
  16   email letters to all claimants with Rejected Claims explaining the rejection. In no
  17   event shall a Class Member’s claim be paid until the conclusion of the Claim
  18   Review Period.
  19                8.     If any distribution payments delivered to Class Members are
  20   returned as non-deliverable, or are not cashed within 180 days, or are otherwise not
  21   payable, any such funds shall be disbursed as provided in ¶ III.B.2(i).
  22   IV.   RELEASES
  23         A.     As of the Effective Date, in consideration of the settlement obligations
  24   set forth herein, any and all claims, demands, rights, causes of action, suits,
  25   petitions, complaints, damages of any kind, liabilities, debts, punitive or statutory
  26   damages, penalties, losses and issues of any kind or nature whatsoever, asserted or
  27   unasserted, known or unknown (including, but not limited to, any and all claims
  28   relating to or alleging deceptive or unfair business practices, false or misleading
                                                                                 CLASS ACTION
                                                 13               STIPULATION OF SETTLEMENT
                                                                CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 25 of 94 Page ID
                                  #:7378




   1   advertising, intentional or negligent misrepresentation, negligence, concealment,
   2   omission, unfair competition, promise without intent to perform, unsuitability,
   3   unjust enrichment, and any and all claims or causes of action arising under or based
   4   upon any statute, act, ordinance, or regulation governing or applying to business
   5   practices generally, including, but not limited to, any and all claims relating to or
   6   alleging violation of Cal. Bus. & Prof. Code § 17200 et seq.; Cal. Bus. & Prof.
   7   Code § 17500 et seq.; and Cal. Civ. Code § 1750 et seq., arising out of or related to
   8   the Action, including the alleged false advertising at issue in the Action, that were
   9   asserted or reasonably could have been asserted in the Action by or on behalf of all
  10   Releasing Parties, whether individual, class, representative, legal, equitable,
  11   administrative, direct or indirect, or any other type or in any other capacity, against
  12   any Released Party (“Released Claims”) shall be finally and irrevocably
  13   compromised, settled, released, and discharged with prejudice.
  14         B.     Each of the Releasing Parties hereby waives any and all rights and
  15   benefits arising out of the facts alleged in the Action by virtue of the provisions of
  16   Civil Code § 1542, or any other provision in the law of the United States, or any
  17   state or territory of the United States, or principle of common law or equity that is
  18   similar, comparable or equivalent to Civil Code § 1542, with respect to this release.
  19   The Releasing Parties are aware that Civil Code § 1542 provides as follows:
  20                A general release does not extend to claims which the
                    creditor does not know or suspect to exist in his favor at
  21                the time of executing the release, which if known by him
                    must have materially affected his settlement with the
  22                debtor.
  23
       The Releasing Parties expressly acknowledge that they may hereafter discover facts
  24
       in addition to or different from those which they now know or believe to be true with
  25
       respect to the subject matter of the Released Claims, but the Releasing Parties, upon
  26
       the Effective Date, shall be deemed to have, and by operation of law shall have, fully,
  27
       finally and forever settled, released, and discharged any and all Released Claims,
  28
                                                                                 CLASS ACTION
                                                 14               STIPULATION OF SETTLEMENT
                                                                CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 26 of 94 Page ID
                                  #:7379




   1   known or unknown, suspected or unsuspected, whether or not concealed or hidden,
   2   that now exist or heretofore have existed upon any theory of law or equity, including,
   3   but not limited to, Released Claims based on conduct that is negligent, reckless,
   4   intentional, with or without malice, or a breach of any duty, law or rule, without
   5   regard to the subsequent discovery or existence of such different or additional facts.
   6   The Parties agree that the Released Claims constitute a specific and not a general
   7   release.
   8         C.     The Releasing Parties shall be deemed to have agreed that the release
   9   set forth in ¶¶ IV.A and B (the “Release”) will be and may be raised as a complete
  10   defense to and will preclude any action or proceeding based on the Released
  11   Claims. The Releasing Parties agree that any members of the current Class are
  12   barred from bringing a future claim against JJCI on the same theory alleged in the
  13   Complaint based on any purchase of Infants’ Tylenol after the Class Period.
  14         D.     As of the Effective Date, by operation of entry of judgment, the
  15   Released Parties shall be deemed to have fully released and forever discharged
  16   Plaintiffs, all other Class Members and Class Counsel from any and all claims of
  17   abuse of process, malicious prosecution, or any other claims arising out of the
  18   initiation, prosecution or resolution of the Action, including, but not limited to,
  19   claims for attorneys’ fees, costs of suit or sanctions of any kind, or any claims
  20   arising out of the allocation or distribution of any of the consideration distributed
  21   pursuant to this Stipulation of Settlement.
  22   V.    CLASS CERTIFICATION FOR SETTLEMENT PURPOSES ONLY
  23         Solely for the purposes of the settlement of this Action, the Parties agree to
  24   the certification of a Class of all persons who purchased, in the United States,
  25   Infants’ Tylenol for personal use since October 3, 2014 to the date notice to the
  26   Class is published. Plaintiffs shall make this request for certification to the U.S.
  27   District Court for the Central District of California, currently assigned to the
  28   Honorable George H. Wu; and Class Counsel shall request the Court to enter an
                                                                                 CLASS ACTION
                                                 15               STIPULATION OF SETTLEMENT
                                                                CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 27 of 94 Page ID
                                  #:7380




   1   order, which, among other things, certifies the Class for settlement purposes, as set
   2   forth in this paragraph. Defendants contend that certification of the alleged class
   3   (other than on a settlement basis) would not be possible absent this settlement
   4   because individual issues would predominate.
   5         In the event this Stipulation of Settlement and the settlement proposed herein
   6   is not finally approved, or is terminated, canceled, or fails to become effective for
   7   any reason whatsoever, this class certification, to which the parties have stipulated
   8   solely for the purpose of the settlement of the Action, shall be null and void and the
   9   Parties will revert to their respective positions immediately prior to the execution of
  10   this Stipulation of Settlement. Under no circumstances may this Stipulation of
  11   Settlement be used as an admission or as evidence concerning the appropriateness
  12   of class certification in these or any other actions against Defendants.
  13   VI.   CLASS NOTICE AND COURT APPROVAL
  14         A.     Notice Order; Preliminary Approval
  15         Within 30 days after the execution of the Stipulation of Settlement, the
  16   Parties shall apply to the Court for a Preliminary Approval Order substantially in
  17   the form and content of Exhibit B, conditionally certifying the Class for settlement
  18   purposes as defined in ¶ V, for preliminary approval of the settlement, for
  19   scheduling a final approval hearing, and for approving the contents and method of
  20   dissemination of the proposed Publication Notice and Class Notice Package.
  21         B.     The Notice Program
  22         The notice program shall consist of notice by publication (the Publication
  23   Notice, attached hereto as Exhibit C) which generally describes the settlement and
  24   directs all interested parties to a detailed Class Notice available on the Settlement
  25   Website and, at the request of interested parties, by U.S. Mail. Class Counsel shall
  26   also place a link to the Settlement Website on the websites of Milstein Jackson
  27   Fairchild & Wade, LLP and Heideman Nudelman & Kalik, P.C. for a period
  28   starting from the date the Publication Notice is published, and continuing no longer
                                                                                 CLASS ACTION
                                                 16               STIPULATION OF SETTLEMENT
                                                                CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 28 of 94 Page ID
                                  #:7381




   1   than the end of the Claim Submission Period. The cost associated with the
   2   Publication Notice and Class Notice Package shall be paid from the Claim Fund as
   3   described in ¶III.B.1.(a), except those costs associated with posting and maintaining
   4   notice on Class Counsel’s Internet websites.
   5                1.    Publication Notice
   6         Commencing at least 90 days before the Final Approval Hearing or some
   7   other date as set by the Court, the Claim Administrator shall cause to be published
   8   the Publication Notice substantially in the form and content of Exhibit C pursuant
   9   to the Notice Plan described in Exhibit D. The Notice Plan shall include
  10   dissemination of the Publication Notice translated into Spanish.
  11                2.    Class Notice Package
  12         The Class Notice Package shall be available in electronic format on the
  13   Settlement Website and mailed as a hard copy or emailed by the Claim
  14   Administrator upon request. The Parties are not currently aware of any other
  15   litigation involving the same claims as the Action. However, should the parties
  16   become aware, within the Claim Submission Period, of pending litigation that
  17   concerns false advertising claims related to the Challenged Products, they will
  18   notify JJCI and JJCI shall direct the Claim Administrator to mail or email the Class
  19   Notice Package to counsel for the plaintiff(s) in such pending litigation.
  20         Each Class Notice Package shall contain a Class Notice substantially in the
  21   form of Exhibit E and the Claim Form substantially in the form of Exhibit F.
  22                3.    Notice of Deadlines
  23         Both the Publication Notice and the Class Notice shall inform Class
  24   Members of the dates by which they must file any objections, requests for
  25   exclusions, and submit a Claim Form. Class Members must file any objections,
  26   notices of intent to appear at the Final Approval Hearing, or to submit exclusion
  27   requests no later than 120 days after the date of the Preliminary Approval Order and
  28   28 days prior to the Final Approval Hearing. Class Members will have the
                                                                                CLASS ACTION
                                                 17              STIPULATION OF SETTLEMENT
                                                               CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 29 of 94 Page ID
                                  #:7382




   1   opportunity to submit a Claim Form during the period beginning on the date notice
   2   to the Class is first published, and continuing until 120 days after the date of the
   3   Preliminary Approval Order and 28 days prior to the Final Approval Hearing.
   4         C.     Final Approval Hearing
   5         Not later than twenty-one (21) days prior to the deadline to object to the
   6   Settlement (described in ¶ VI(E)), Class Counsel shall move for entry of an order of
   7   a Final Settlement Order and Judgment granting final approval of this Settlement
   8   and holding this Agreement to be final, fair, reasonable and adequate, and ordering
   9   that the settlement relief be provided as set forth in ¶ III, ordering the releases as set
  10   forth in ¶ IV, and entering judgment in this case. The Parties shall request that after
  11   notice is given, the Court hold a Final Approval Hearing for the purpose of
  12   determining whether final approval of the settlement of the Action as set forth
  13   herein is fair, adequate, and reasonable to the Class Members, and enter a Final
  14   Settlement Order and Judgment dismissing the Action with prejudice substantially
  15   in the form and content of Exhibit G.
  16         D.     Requests for Exclusion
  17                1.     Members of the Class shall have the right to elect to exclude
  18   themselves, or “opt out,” of the monetary portion of this Agreement, relinquishing
  19   their rights to cash compensation under this Stipulation and preserving their claims
  20   for damages that accrued during the Class Period, pursuant to this paragraph :
  21                       (a)    A member of the Class wishing to opt out of this
  22   Stipulation must send to the Claim Administrator by U.S. Mail a personally signed
  23   letter including his or her name and address, and providing a clear statement
  24   communicating that he or she elects to be excluded from the Class. The request for
  25   exclusion must be personally signed by the member of the Class wishing to opt out.
  26   A member of the Class cannot opt out on behalf of anyone other than himself or
  27   herself.
  28                       (b)    Any request for exclusion must be postmarked on or
                                                                                  CLASS ACTION
                                                  18               STIPULATION OF SETTLEMENT
                                                                 CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 30 of 94 Page ID
                                  #:7383




   1   before the opt-out deadline specified in the Preliminary Approval Order, which
   2   shall be no later than twenty-eight (28) calendar days before the Final Approval
   3   Hearing. The date of the postmark on the return-mailing envelope shall be the
   4   exclusive means used to determine whether a request for exclusion has been timely
   5   submitted.
   6                  2.    Any member of the Class who does not file a timely request for
   7   exclusion as provided in the preceding ¶ VI(D)(1) shall be bound by all subsequent
   8   proceedings, orders, and judgments, including, but not limited to, the Release in
   9   this Action.
  10                  3.    If the number of putative Class Members who timely request
  11   exclusion from the class in accordance with the provisions of the Preliminary
  12   Approval Order exceeds 100, Defendants shall have the right, but not the
  13   obligation, to terminate this Stipulation of Settlement or to seek appropriate
  14   modifications to this Stipulation of Settlement that adequately protect the Parties.
  15                  4.    Copies of all Requests for Exclusion received by the Claim
  16   Administrator, together with copies of all written revocations of Requests for
  17   Exclusion received, shall be delivered to the Parties’ counsel no later than 8 days
  18   after the Class Members’ deadline to submit such exclusion requests, or at such
  19   other time as the Parties may mutually agree in writing.
  20         E.       Objections to Settlement
  21                  1.    Any Class Member wishing to object to or oppose the approval
  22   of this Settlement, the motion for the service award to Plaintiffs and/or the Fee and
  23   Cost Applications shall file with the Court a written objection no later than twenty-
  24   eight (28) days before the date of the Final Approval Hearing. The objecting Class
  25   Member must send a copy of the written objection and supporting documents to the
  26   counsel listed in ¶X(M) of this Stipulation. The objection must contain:
  27                        (a)   The name of this Action;
  28                        (b)   The objecting Class Member’s full name, address, email
                                                                                CLASS ACTION
                                                 19              STIPULATION OF SETTLEMENT
                                                               CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 31 of 94 Page ID
                                  #:7384




   1   address (if available) and signature (a Class Member’s attorney’s signature is not
   2   sufficient);
   3                       (c)   A written statement containing all grounds for the
   4   objection, accompanied by any legal support known to the objecting Class Member
   5   or his or her counsel and any supporting papers, evidence and/or documents;
   6                       (d)   A statement of the objecting Class Member’s membership
   7   in the Class, including all information required by the Claim Form;
   8                       (e)   The identity of all counsel who represent the objecting
   9   Class Member, including any former or current counsel who may be entitled to
  10   compensation for any reason relating to the objection;
  11                       (f)   A statement confirming whether the objecting Class
  12   Member or any counsel representing the objecting Class Member intends to
  13   personally appear and/or testify at the Final Approval Hearing;
  14                       (g)   A detailed list of any other objections submitted by the
  15   objecting Class Member and/or his/her counsel, to any class actions submitted in
  16   any court in any jurisdiction within the United States in the previous five (5) years.
  17   If the Class Member or his/her counsel has not objected to any other class action
  18   settlement in any court in the United States in the previous five (5) years, he/she
  19   shall affirmatively state so in the written materials provided in connection with the
  20   written objection to this Settlement; and,
  21                       (h)   A list of persons who may be called to testify at the Final
  22   Approval Hearing in support of the objection.
  23          Any Class Member who fails to timely file and serve a written Objection
  24   containing all of the information listed in (a) through (h) of the previous paragraph
  25   shall not be permitted to object to the Settlement and shall be foreclosed from
  26   seeking any review of the Settlement or the terms of the Agreement by any means,
  27   including but not limited to an appeal.
  28                  2.   If any objection is received by the Settlement Administrator, but
                                                                                 CLASS ACTION
                                                    20            STIPULATION OF SETTLEMENT
                                                                CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 32 of 94 Page ID
                                  #:7385




   1   not filed with the Court, the Settlement Administrator shall forward the Objection
   2   and all supporting documentation to Class Counsel and Counsel for Defendants.
   3   The failure of the Class Member to file the written objection with the Court shall be
   4   grounds for striking and/or overruling the objection, even if the objection is
   5   submitted to the Settlement Administrator.
   6                3.    A Class Member who objects to the settlement may also submit
   7   a Claim Form on or before the deadline to do so, which shall be processed in the
   8   same way as all other Claim Forms. A Class Member shall not be entitled to an
   9   extension to the deadline to submit a Claim Form merely because the Class
  10   Member has also submitted an objection.
  11                4.    Class Counsel will file with the Court his briefs in support of
  12   Final Approval, the requested service awards for Plaintiffs and an application for
  13   attorneys’ fees and costs no later than twenty-one (21) days before the deadline for
  14   Class Members to object to the Settlement.
  15                5.    Class Counsel and/or Defendants have the right, but not the
  16   obligation, to respond to any objection no later than seven (7) days prior to the
  17   Final Approval Hearing. The party so responding shall file a copy of the response
  18   with the Court, and shall serve a copy, by regular mail, hand or overnight delivery,
  19   to the objecting member of the Class or to the individually-hired attorney for the
  20   objecting member of the Settlement Class; to Class Counsel; and to Defendants’
  21   Counsel.
  22         F.     Parties’ Duty to Defend
  23         From the date of execution of this Stipulation, the Parties, via Class Counsel
  24   and Defendants’ Counsel, shall take all reasonable steps to defend the terms of this
  25   Stipulation as fair, reasonable, and adequate, shall defend the proposed Class as
  26   meeting the requirements of Federal Rule of Civil Procedure 23 as applied to
  27   proposed settlement class, and shall defend the notice program set forth in the
  28   Stipulation as meeting the requirements of Federal Rule of Civil Procedure 23 and
                                                                                CLASS ACTION
                                                 21              STIPULATION OF SETTLEMENT
                                                               CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 33 of 94 Page ID
                                  #:7386




   1   giving the best and most reasonable notice practicable under the circumstances.
   2   VII. CONDITIONS; TERMINATION
   3         A.     This Settlement shall become final on the first date after which all of
   4   the following events and conditions have been met or have occurred (the “Effective
   5   Date”):
   6                1.     The Court has entered a Final Settlement Order and Judgment in
   7   the Action; and
   8                2.     One of the following has occurred:
   9                       (a)    The time to appeal from such order has expired and no
  10   appeals have been timely filed;
  11                       (b)    If any such appeal has been filed, it has finally been
  12   resolved and the appeal has resulted in an affirmation of the Final Settlement Order
  13   and Judgment; or
  14                       (c)    The Court, following the resolution of all appeals, has
  15   entered a further order or orders approving the Settlement of the Action on the
  16   terms set forth in this Stipulation of Settlement.
  17         B.     If the Settlement is not made final (per the provisions of ¶ VII.A), this
  18   entire Stipulation shall become null and void as set forth in ¶ V of this Stipulation,
  19   except that the Parties shall have the option to agree in writing to waive the event or
  20   condition and proceed with this settlement, in which event the Stipulation of
  21   Settlement shall be deemed to have become final on the date of such written
  22   agreement.
  23   VIII. COSTS, FEES AND EXPENSES
  24         A.     Attorneys’ Fees and Expenses
  25                1.     The Parties agree that an award of attorneys’ fees and expenses
  26   to Class Counsel, in an amount to be approved by the Court and which will be
  27   drawn from the Settlement Fund, will be in addition to the consideration to
  28   Plaintiffs, the Class Members and the general public, and shall in no way reduce the
                                                                                 CLASS ACTION
                                                  22              STIPULATION OF SETTLEMENT
                                                                CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 34 of 94 Page ID
                                  #:7387




   1   settlement consideration.
   2                2.    No later than twenty-one (21) days prior to the deadline for
   3   Class Members to make an objection to the Settlement, Class Counsel shall make,
   4   an application for an award of attorneys’ fees and expenses. Class Counsel
   5   acknowledges that the amount of attorneys’ fees and expenses remains in the
   6   discretion of the Court.
   7                3.    In the application described in ¶ VIII(A)(2), Class Counsel will
   8   seek an award of attorneys’ fees in an amount not to exceed $2,083,950.
   9                4.    In the application described in ¶ VIII(A)(2), Class Counsel will
  10   seek reimbursement of litigation costs and expenses, estimated to be approximately
  11   $385,000 This amount includes the cost of the class notice disseminated at the time
  12   the California class was certified, as described in § II(D) above, but does not
  13   include the Settlement Administration Expenses. The Claims Administrator shall
  14   pay from the Claim Fund the award of Class Counsels’ fees and expenses within 10
  15   days after the Effective Date.
  16                5.    In the event the amount of the attorney’s fees requested is
  17   decreased or denied by the Court, such denial or decrease in the requested fees shall
  18   have no effect on this Stipulation and shall not invalidate the settlement agreed to
  19   herein.
  20                6.    Class Counsel, in their sole discretion, shall allocate and
  21   distribute the award of attorneys’ fees and expenses among Class Counsel. In the
  22   event that any Class Members object to any aspect of this Stipulation of Settlement,
  23   JJCI shall under no circumstances be obligated or required to pay attorneys’ fees or
  24   costs claimed by or associated with such objectors (if any).
  25         B.     Class Representative Awards
  26         Defendants agree not to oppose an application for class representative service
  27   awards to be paid out of the Claim Fund to Plaintiffs in an amount not to exceed
  28   $4,000 for Plaintiff Alfandary and $4,000 for Plaintiff Elkies. Such awards shall be
                                                                                CLASS ACTION
                                                 23              STIPULATION OF SETTLEMENT
                                                               CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 35 of 94 Page ID
                                  #:7388




   1   paid within 30 days after the Effective Date or within 30 days after the issuance of
   2   an order awarding such amount, whichever is later. In the event that a Class
   3   Member appeals the award of attorneys’ fees and costs, or the class representative
   4   service awards, Defendants shall not take a position contrary to this Stipulation.
   5         C.     Claim Administration Costs and Costs of Class Notice
   6         The Settlement Administration Expenses shall be paid from the Claim Fund
   7   as described in ¶III.
   8   IX.   COVENANTS AND WARRANTIES
   9         A.     Authority to Enter Agreement
  10         Plaintiffs and Defendants each covenant and warrant that they have the full
  11   power and authority to enter into this Stipulation of Settlement and to carry out its
  12   terms, and that they have not previously assigned, sold, or otherwise pledged or
  13   encumbered any right, title or interest in the claims released herein or their right,
  14   power and authority to enter into this Stipulation of Settlement. Any person signing
  15   this Stipulation of Settlement on behalf of any other person or entity represents and
  16   warrants that he or she has full power and authority to do so and that said other
  17   person or entity is bound hereby.
  18         B.     Represented by Counsel
  19         In entering into this Stipulation of Settlement, the Parties represent they have
  20   relied upon the advice of attorneys, who are the attorneys of their own choice,
  21   concerning the legal consequences of this Stipulation of Settlement; that the terms
  22   of this Stipulation of Settlement have been explained to them by their attorneys;
  23   and that the terms of this Stipulation of Settlement are fully understood and
  24   voluntarily accepted by the Parties.
  25         C.     No Other Actions
  26         As of the date of executing this Stipulation, Plaintiffs and Class Counsel
  27   represent and warrant that they are not aware of any action or potential action other
  28   than the Action that (1) raises allegations similar to those asserted in the Action,
                                                                                 CLASS ACTION
                                                  24              STIPULATION OF SETTLEMENT
                                                                CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 36 of 94 Page ID
                                  #:7389




   1   and (2) is pending or is expected to be filed in any forum by any person or entity
   2   against Defendants. Until the Effective Date, Plaintiffs and Class Counsel shall
   3   have a continuing duty to notify Defendants if Plaintiffs or Class Counsel become
   4   aware of any such action.
   5   X.    MISCELLANEOUS
   6         A.     Governing Law
   7         The interpretation and construction of this Stipulation of Settlement shall be
   8   governed by the laws of the State of California.
   9         B.     Counterparts
  10         This Stipulation of Settlement may be executed in counterparts. All
  11   counterparts so executed shall constitute one agreement binding on all of the Parties
  12   hereto, notwithstanding that all Parties are not signatories to the original or the
  13   same counterpart.
  14         C.     No Drafting Party
  15         Any statute or rule of construction that ambiguities are to be resolved against
  16   the drafting party shall not be employed in the interpretation of this Stipulation of
  17   Settlement, and the Parties agree that the drafting of this Stipulation has been a
  18   mutual undertaking.
  19         D.     Entire Agreement
  20         All agreements, covenants, representations and warranties, express or
  21   implied, written or oral, of the Parties hereto concerning the subject matter hereof
  22   are contained in this Stipulation of Settlement and the exhibits hereto. Any and all
  23   prior or contemporaneous conversations, negotiations, drafts, terms sheets, possible
  24   or alleged agreements, covenants, representations and warranties concerning the
  25   subject matter of this Stipulation of Settlement are waived, merged herein and
  26   superseded hereby.
  27         E.     Retained Jurisdiction
  28         The Court shall retain jurisdiction with respect to the implementation and
                                                                                  CLASS ACTION
                                                  25               STIPULATION OF SETTLEMENT
                                                                 CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 37 of 94 Page ID
                                  #:7390




   1   enforcement of the terms of this Stipulation, and all Parties hereto submit to the
   2   jurisdiction of the Court for purposes of implementing and enforcing the settlement
   3   embodied in this Stipulation.
   4         F.     Cooperation
   5         Each of the Parties hereto shall execute such additional pleadings and other
   6   documents and take such additional actions as are reasonably necessary to
   7   effectuate the purposes of this Stipulation of Settlement.
   8         G.     Amendments in Writing
   9         This Stipulation of Settlement may only be amended in writing signed by
  10   Class Counsel and Defendant’s Counsel.
  11         H.     Binding Effect; Successors and Assigns
  12         This Stipulation of Settlement shall inure to the benefit of, and shall be
  13   binding upon, the Parties hereto as well as the legal successors and assigns of the
  14   Parties hereto and each of them.
  15         I.     Construction
  16         As used in this Stipulation of Settlement, the terms “herein” and “hereof’
  17   shall refer to this Stipulation in its entirety, including all exhibits and attachments,
  18   and not limited to any specific sections. Whenever appropriate in this Stipulation
  19   of Settlement, the singular shall be deemed to refer to the plural, and the plural to
  20   the singular, and pronouns of any gender shall be deemed to include both genders.
  21         J.     Waiver in Writing
  22         No waiver of any right under this Stipulation of Settlement shall be valid
  23   unless in writing.
  24         K.     Computation of Time
  25         All time periods set forth herein shall be computed in business days, if seven
  26   days or fewer, and calendar days, if eight days or more, unless otherwise expressly
  27   provided. In computing any period of time prescribed or allowed by this
  28   Stipulation or by order of the Court, the day of the act, event or default from which
                                                                                  CLASS ACTION
                                                  26               STIPULATION OF SETTLEMENT
                                                                 CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 38 of 94 Page ID
                                  #:7391




   1   the designated period of time begins to run shall not be included. The last day of
   2   the period so computed shall be included, unless it is a Saturday, a Sunday, or a
   3   legal or court holiday, or, when the act to be done is the filing of a paper in Court, a
   4   day in which weather or other conditions have made the office of the clerk of the
   5   Court inaccessible, in which event the period shall run until the end of the next day
   6   as not one of the aforementioned days. As used in this subsection, “legal or court
   7   holiday” includes New Year’s Day, Martin Luther King Day, Presidents’ Day,
   8   Memorial Day, Independence Day, Labor Day, Columbus Day, Veterans Day,
   9   Thanksgiving Day, Christmas Day, and any other day appointed as a holiday by the
  10   President or the Congress of the United States or by the State of California.
  11         L.      No Admission of Liability
  12         Each of the Parties understands and agrees that he, she or it has entered into
  13   this Stipulation of Settlement for purpose of purchasing peace and preventing the
  14   risks and costs of any further litigation or dispute. This settlement involves
  15   disputed claims; specifically, Defendants deny any wrongdoing, and the Parties
  16   understand and agree that neither this Stipulation of Settlement, nor the fact of this
  17   settlement, may be used as evidence or admission of any wrongdoing by
  18   Defendants.
  19         M.      Notice
  20         Any notice to the Parties required by this Stipulation of Settlement shall be
  21   given in writing by first-class U.S. Mail and e-mail to:
  22                 For Plaintiff:
  23                       Noel J. Nudelman
                           Tracy Reichman Kalik
  24                       Heideman   Nudelman & Kalik, PC
                           1146 19th Street, NW, Fifth Floor
  25                       Washington, DC 20036
                           njnudelman@hnklaw.com
  26                       trkalik@hnklaw.com
  27
  28
                                                                                   CLASS ACTION
                                                  27                STIPULATION OF SETTLEMENT
                                                                  CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 39 of 94 Page ID
                                  #:7392




   1                For Defendants:
   2                      Matthew D. Powers
                          O’Melveny & Myers LLP
   3                      Two Embarcadero Center, 28th Floor
                          San Francisco, CA 94111
   4                      Telephone: (415) 984-8700
                          mpowers@omm.com
   5
                          Joe O’Connor
   6                      O’Melveny & Myers LLP
                          400 South Hope Street
   7                      Los Angeles, California 90071-2899
                          Telephone: 1 (213) 430-8365
   8                      joconnor@omm.com
   9
  10         IN WITNESS WHEREOF, the parties hereto have executed this Stipulation
  11   of Settlement as of the dates set forth below.
  12
  13    DATED: 9/24/19                      /s/
                                                       DANIELLE ALFANDARY
  14

  15
  16

  17    DATED: 9/24/19                      /s/
                                                       RONY ELKIES
  18
  19

  20
        DATED:                              JOHNSON & JOHNSON CONSUMER INC.
  21
  22                                        /s/
  23                                        BY:
  24                                        TITLE:
  25

  26

  27
  28
                                                                               CLASS ACTION
                                                  28            STIPULATION OF SETTLEMENT
                                                              CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 40 of 94 Page ID
                                  #:7393
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 41 of 94 Page ID
                                  #:7394




                    September 24, 2019
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 42 of 94 Page ID
                                  #:7395
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 43 of 94 Page ID
                                  #:7396




   1                               LIST OF EXHIBITS
   2        A.    Claims Administration Protocols
   3        B.    Order re: Preliminary Approval of Class Action Settlement
   4        C.    Publication Notice
   5        D.    Notice Plan
   6        E.    Notice of Class Action Settlement
   7        F.    Claim Form
   8        G.    Final Settlement Order and Judgment
   9
  10

  11

  12
  13

  14

  15
  16

  17

  18
  19

  20

  21
  22

  23

  24
  25

  26

  27
  28
                                                                           CLASS ACTION
                                                            STIPULATION OF SETTLEMENT
                                                          CASE NO. 2:17-CV-7320-GW(JEMX)
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 44 of 94 Page ID
                                  #:7397




                              Exhibit A
           Claims Administration Protocols
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 45 of 94 Page ID
                                  #:7398




                                             EXHIBIT A

                           CLAIM ADMINISTRATION PROTOCOLS

         These Claim Administration Protocols (“Protocols”) are part of the Stipulation of

  Settlement (“Stipulation”) between Plaintiffs and Johnson & Johnson Consumer Inc. (“JJCI”) and

  Johnson & Johnson Services, Inc. (“JJSI”) (collectively, “Defendants”). All provisions of the

  Stipulation are incorporated into these Protocols by reference, including without limitation all

  definitions. All capitalized terms used here shall have the same meaning given them in the

  Stipulation. These Protocols shall define the duties of the Claim Administrator retained to

  implement the claim process as described in Paragraph III.B of the Stipulation.

  A.1    Appointment of Claim Administrator

         The Parties have agreed that Kurtzman Carson Consultants LLC (“KCC”) will serve as the

  Claim Administrator to implement the claim process described in Paragraph III.B of the

  Stipulation. The Claim Administrator represents that it is experienced in fairly and independently

  administering class action settlement claims.        If the Claim Administrator fails to perform

  adequately all duties described in the Stipulation and these Protocols on behalf of Defendants,

  Class Counsel or the Class, then Defendants and Class Counsel by agreement may remove the

  Claim Administrator for good cause. If there is any disagreement between Defendants and Class

  Counsel regarding the removal of the Claim Administrator, the Court shall resolve the dispute.

  A.2    Agreement by Claim Administrator

         By executing these Protocols, the Claim Administrator hereby consents to serve, and agrees

  to abide by the obligations of the Stipulation and these Protocols.

  A.3    Control of Claim Fund




                                                   1
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 46 of 94 Page ID
                                  #:7399




          The Claim Fund described in Paragraphs III.B.1 and 2 of the Stipulation shall be

  maintained by an independent financial institution (the “Fund Institution”), selected by the Claim

  Administrator and approved by JJCI and Class Counsel. Disbursement from the Claim Fund shall

  be pursuant to the directions provided in these Protocols and Paragraph III.B of the Stipulation,

  and shall occur only upon joint written instructions of JJCI and Class Counsel to the Claim

  Administrator.    The Claim Administrator shall have access to information from the Fund

  Institution about the balance in the Fund as necessary for the Claim Administrator to perform

  calculations in preparing the Distribution Plan.

  A.4    Conflicts of Interest

         The Claim Administrator hereby warrants that it knows of no reason why it cannot fairly

  and impartially administer claims. The Claim Administrator shall not adjudicate the claim of any

  Class Member if the Claim Administrator, Defendants, and/or Class Counsel determines there is a

  conflict of interest. If the Claim Administrator, Defendants and/or Class Counsel learns of a

  conflict of interest as to a claim, that party shall give written notice to the other parties, who shall

  resolve any such circumstances by further written agreement. Any unresolved dispute over such

  conflict of interest shall be submitted to the Court for resolution. The Claim Administrator shall

  indemnify and defend the Parties and their counsel against any liability arising from the Claim

  Administrator’s breach of this provision.

  A.5    Timing

         The Claim Administrator shall begin to review the claims no later than 10 days after the

  Effective Date, and shall conclude the review process during the time provided in Paragraph I.A.9

  of the Stipulation (the “Claim Review Period”). The deadline for Class members to submit their

  claim to the Claim Administrator (the “Claim Deadline”) shall be 5 days after the date of the Final




                                                     2
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 47 of 94 Page ID
                                  #:7400




  Approval Hearing or such other date as may be set by order of the Court and/or agreement of the

  parties. The Claim Deadline shall be specified in the Class Notice and Publication Notice. In no

  event shall payments be made to Class Members until the end of the Claim Review Period and

  preparation of the Distribution Plan.

  A.6    Communications with claimants

         No communications with a claimant or others shall be initiated by the Claim Administrator

  unless necessary or appropriate to resolve the claims according to these Protocols or to randomly

  verify claims. Where necessary or appropriate to resolve the claims, the Claim Administrator may

  communicate with the claimant or others relating to the claim, including the witnesses listed on

  the Claim Forms. If the claimant has indicated to the Claim Administrator that he or she has

  counsel, the Claim Administrator shall only contact the claimant through his or her counsel unless

  the claimant or the claimant’s designated counsel instructs otherwise. In all communications, the

  Claim Administrator shall treat the claimant with courtesy, responsiveness and professionalism.

  The Claim Administrator also shall establish a toll free number which will have recorded

  information answering questions about the claims submission process and representatives

  available to answer questions.

  A.7    Maintenance and Preservation of Records

         The Claim Administrator shall keep a clear and careful record of all communications with

  claimants, all claims decisions, all expenses, and all tasks performed in administering the claims

  process. The Claim Administrator shall preserve all such records until 365 days after the last check

  is mailed to a claimant, after which all records shall be conveyed to JJCI.

  A.8    Method of Submitting Claims




                                                   3
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 48 of 94 Page ID
                                  #:7401




         Claims may be submitted on the Claim Forms by mail or electronically through internet-

  based Claim Forms. The Claim Administrator shall establish and maintain a special internet site,

  easily accessible through commonly used internet service providers, for the submission of claims,

  including the submission of Spanish language Claim Forms. The internet site may be the same

  site as the Settlement Website. The site shall be maintained continuously until the Effective Date.

  The site address shall be identified in the Class Notice and the Publication Notice. The Claim

  Administrator shall be solely responsible for receiving and processing requests for Claim Forms

  and for promptly delivering Claim Forms to the Class Members who request them. The Claim

  Forms on the internet site and the hard copy Claim Forms shall be identical in content.

  A.9    Approval or Denial of Claims

         After the deadline for submitting claims has passed, the Claim Administrator shall gather

  all Claim Forms, whether submitted by internet website or by mail. Before the end of the Claim

  Review Period, the Claim Administrator shall select the claims which will be paid and the amount

  of each such payment (“Approved Claims”) and claims that will not be paid (“Rejected Claims”).

  The Claim Administrator shall determine whether claims are Approved Claims or Rejected

  Claims, subject to pro rata reduction or increase, by the following criteria:

  A.9.1 Duplicative Claims

         No claimant may submit more than one Claim Form, and two or more claimants may not

  submit Claim Forms for the same alleged product purchases. In addition, only 1 Claim form may

  be submitted per household. The Claim Administrator shall determine whether there is any

  duplication of claims, if necessary by contacting the claimant(s). The Claim Administrator shall

  award settlement relief to only one claimant for the same alleged product purchases and designate

  as appropriate duplicative claims as Rejected Claims.




                                                    4
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 49 of 94 Page ID
                                  #:7402




  A.9.2 Claims Process

         Claimants that purchased Infants’ Tylenol during the Class Period may submit claims using

  the Claim Form. The claimant must provide information that allows the Claim Administrator to

  determine: (1) the identity and contact information for each claimant; (2) the number of products

  that the claimant purchased and the fluid ounces of each product—i.e., 1 fl. oz. or 2 fl. oz.; and (3)

  the approximate date the purchase(s) occurred. The Claim Administrator shall also verify that the

  Claim Form has been executed under penalty of perjury.

         Once the Claim Administrator has verified that the claimant has complied with each of

  these requirements to the satisfaction of the Claim Administrator, the claim shall be designated as

  an Approved Claim without further inquiry aside from the duplicative determination process

  described above. However, the Claim Administrator in its discretion may examine and verify a

  random sample of Claims to prevent fraud and abuse. If a claimant has not complied with all of

  these requirements to the satisfaction of the Claim Administrator, the claim shall be designated as

  a Rejected Claim.

  A.9.3 Untimely or Incomplete Claims

         The Claim Administrator shall, in its discretion, decide whether to accept Claim Forms

  submitted after the Claims Deadline. In deciding whether to accept a late-submitted Claim Form,

  the Claim Administrator shall take into account the length of time the Claim Form was submitted

  after the Claims Deadline, including whether the late-submitted claim would delay the distribution

  of the Claim Fund to claimants and the reasons for the late submission of the Claim Form. In the

  event the Claim Administrator determines that a Claim Form is incomplete, but may be cured by

  the claimant, the Claim Administrator shall contact the claimant if reasonably practical to cure any

  deficiency with the Claim Form.




                                                    5
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 50 of 94 Page ID
                                  #:7403




  A.10     Distribution Plan

           Within 30 days after conclusion of the Claim Review Period, the Claim Administrator shall

  deliver the Distribution Plan as described in Paragraph III.B.7 of the Stipulation.

  A.11     Claim Administrator’s Fees and Expenses

           As provided in Paragraph III of the Stipulation the actual cost of the Claim Administrator

  shall be paid out of the Claim Fund. The Claim Administrator shall take all reasonable efforts to

  administer the claims efficiently and avoid unnecessary fees and expenses.             The Claim

  Administrator shall only be reimbursed for fees and expenses supported by detailed and clear

  timesheets and receipts for costs. As soon as work commences, the Claim Administrator shall

  provide a detailed written accounting of all fees and expenses on a monthly basis to JJCI and Class

  Counsel, and shall respond promptly to inquiries by JJCI and Class Counsel concerning fees and

  expenses. In no event shall fees and expenses paid to the Claim Administrator exceed $516,000,

  and in no event shall Defendants be responsible for additional fees and expenses.

  A.12     Access to Information from the Claim Administrator

           The Parties are entitled to observe and monitor the performance of the Claim Administrator

  to assure compliance with the Stipulation of Settlement and these protocols.           The Claim

  Administrator shall promptly respond to all inquiries and requests for information made by either

  Defendants or Class Counsel.


                                                   [CLAIM ADMINISTRATOR]
                                                   [NAME OF CONTACT]

  Dated:
                                                   [ADDRESS INFO]




                                                   6
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 51 of 94 Page ID
                                  #:7404




                              Exhibit B
         Order re: Preliminary Approval of
             Class Action Settlement
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 52 of 94 Page ID
                                  #:7405




   1                                     EXHIBIT B
   2

   3
   4

   5

   6
   7

   8

   9
  10                        UNITED STATES DISTRICT COURT
  11                      CENTRAL DISTRICT OF CALIFORNIA
  12   RONY ELKIES et al.;                        Case No. 2:17-cv-7320-GW(JEMx)
                                              )
  13                                          )   CLASS ACTION
  14
                  Plaintiffs,                 )
                                              )   [PROPOSED] ORDER
  15
                                                  PRELIMINARILY ) APPROVING
                                              )   CLASS ACTION SETTLEMENT,
  16        vs.                               )   CONDITIONALLY CERTIFYING
                                              )   THE SETTLEMENT CLASS,
  17
                                                  PROVIDING FOR NOTICE AND
                                              )   SCHEDULING ORDER
  18
       JOHNSON & JOHNSON SERVICES,            )
       INC., et al.,                          )
  19                                          )
  20                                          )
                                Defendants.   )
  21
  22

  23

  24
  25

  26

  27
  28
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 53 of 94 Page ID
                                  #:7406




   1          WHEREAS, Plaintiffs1 in the action entitled Elkies v. Johnson & Johnson
   2   Services, Inc., filed on October 5, 2017, in the U.S. District Court for the Central
   3   District of California and assigned Case No. 2:17-cv-7320-GW(JEMx) and
   4   Defendants have entered into a Stipulation of Settlement, filed September 19, 2019,
   5   after arms-length settlement discussions;
   6          AND, WHEREAS, the Court has received and considered the Stipulation,
   7   including the accompanying exhibits;
   8          AND, WHEREAS, the Parties have made an application for an order
   9   preliminarily approving the settlement of this Action, and for its dismissal with
  10   prejudice upon the terms and conditions set forth in the Stipulation;
  11          AND, WHEREAS, the Court has reviewed the Parties’ application for such
  12   order, and has found good cause for same.
  13          NOW, THEREFORE, IT IS HEREBY ORDERED:
  14          A.     The Settlement Class Is Conditionally Certified
  15          1.     Pursuant to Federal Rule of Civil Procedure 23, and for settlement
  16   purposes only, the Court hereby certifies the following Class:
  17          All individuals who purchased, in the United States, Infants’ Tylenol for
              personal or household use since October 3, 2014 until ______ (the date
  18          notice of this Settlement to the Class is first published). Specifically
              excluded from the Class are (a) Defendants, (b) the officers, directors,
  19          or employees of Defendants and their immediate family, (c) any entity
              in which Defendants have a controlling interest, (d) any affiliate, legal
  20          representative, heir, or assign of Defendants, (e) all federal court judges
              who have presided over this Action and their immediate family; (f) all
  21          persons who have submitted a valid request for exclusion from the
              Class; and (g) those who purchased the Challenged Product for the
  22          purpose of resale or for use in a business setting.
  23
              2.     With respect to the Class and for settlement purposes only, the Court
  24   preliminarily finds the prerequisites for a class action under Federal Rules of Civil
  25
       Procedure 23(a) and (b)(3) have been met, including:                    (a) numerosity; (b)
  26
       commonality; (c) typicality; (d) adequacy of the class representatives and Class
  27
       1
  28          All capitalized terms herein shall have the same meanings as set forth in the Stipulation
       unless otherwise specifically defined.
                                              1             [PROPOSED] ORDER PRELIMINARILY
                                                                               APPROVING CLASS
                                                                           ACTION SETTLEMENT
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 54 of 94 Page ID
                                  #:7407




   1   Counsel; (e) predominance of common questions of fact and law among the Class
   2   for purposes of settlement; and (f) superiority.
   3         3.       Pursuant to Federal Rule of Civil Procedure 23, the Court hereby
   4   appoints the Plaintiffs in the Action, Danielle Alfandary and Rony Elkies, as the class
   5   representatives.
   6         4.       Having considered the factors set forth in Federal Rule of Civil
   7   Procedure 23(g)(1), the Court hereby appoints the law firms of Milstein Jackson
   8   Fairchild & Wade, LLP and Heideman Nudelman & Kalik, P.C., as Class Counsel.
   9         B.       The Stipulation Is Preliminarily Approved and Final Approval
                      Schedule Set
  10

  11         5.       The Court hereby preliminarily approves the Stipulation and the terms
  12   and conditions of settlement set forth therein, subject to further consideration at the
  13   Final Approval Hearing described below.
  14         6.       The Court has conducted a preliminary assessment of the fairness,
  15   reasonableness, and adequacy of the Stipulation, and hereby finds that the settlement
  16   falls within the range of reasonableness meriting possible final approval. The Court
  17   therefore preliminarily approves the proposed settlement as set forth in the
  18   Stipulation.
  19         7.       Pursuant to Federal Rule of Civil Procedure 23(e), the Court will hold a
  20   Final Approval Hearing on              , at        a.m./p.m., in the Courtroom of the
  21   Honorable George H. Wu, United States District Court for the Central District of
  22   California, 350 West 1st Street, Los Angeles, California 90012, Courtroom 9D, for
  23   the following purposes:
  24                  (a)   finally determining whether the Class meets all applicable
  25   requirements of Federal Rule of Civil Procedure 23 and, thus, the Class should be
  26   certified for purposes of effectuating the settlement;
  27
  28
                                          2            [PROPOSED] ORDER PRELIMINARILY
                                                                     APPROVING CLASS
                                                                   ACTION SETTLEMENT
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 55 of 94 Page ID
                                  #:7408




   1                  (b)   determining whether the proposed settlement of the Action on the
   2   terms and conditions provided for in the Stipulation is fair, reasonable and adequate
   3   and should be approved by the Court;
   4                  (c)   considering the application of Class Counsel for an award of
   5   attorneys’ fees and reimbursement of expenses, as provided for under the Stipulation;
   6                  (d)   considering the applications of Plaintiffs for class representative
   7   service awards, as provided for under the Stipulation;
   8                  (e)   considering whether the Court should enter the [Proposed] Final
   9   Settlement Order and Judgment;
  10                  (f)   considering whether the release of the Released Claims as set
  11   forth in the Stipulation should be provided; and
  12                  (g)   ruling upon such other matters as the Court may deem just and
  13   appropriate.
  14         8.       The Court may adjourn the Final Approval Hearing and later reconvene
  15   such hearing without further notice to Class Members.
  16         9.       The Parties may further modify the Stipulation prior to the Final
  17   Approval Hearing so long as such modifications do not materially change the terms
  18   of the settlement provided thereunder. The Court may approve the Stipulation with
  19   such modifications as may be agreed to by the Parties, if appropriate, without further
  20   notice to Class Members.
  21         10.      Plaintiffs’ applications for attorneys’ fees, costs and incentive awards
  22   must be filed no later than 21 days before the deadline for Class Members to object,
  23   opt out or make claims under the Stipulation. All further papers in support of the
  24   settlement and any application for an award of attorneys’ fees and expenses and/or
  25   class representative incentive awards must be filed with the Court and served at least
  26   seven days prior to the Final Approval Hearing.
  27         C.       The Court Approves the Form and Method of Class Notice
  28         11.      The Court approves, as to form and content, the proposed Publication
                                          3            [PROPOSED] ORDER PRELIMINARILY
                                                                     APPROVING CLASS
                                                                   ACTION SETTLEMENT
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 56 of 94 Page ID
                                  #:7409




   1   Notice and Class Notice (collectively the “Notice”), which are Exhibits C and E,
   2   respectively, to the Stipulation.
   3         12.    The Court finds that the distribution of Notice substantially in the
   4   manner and form set forth in the Stipulation meets the requirements of Federal Rule
   5   of Civil Procedure 23 and due process, is the best notice practicable under the
   6   circumstances, and shall constitute due and sufficient notice to all persons entitled
   7   thereto.
   8         13.    The Court approves the designation of Kurtzman Carson Consultants
   9   LLC (“KCC”) to serve as the Court-appointed Claim Administrator for the
  10   settlement. The Claim Administrator shall cause the Publication Notice to be
  11   published, disseminate Class Notice, and supervise and carry out the notice
  12   procedure, the processing of claims, and other administrative functions, and shall
  13   respond to Class Member inquiries, as set forth in the Stipulation and this Order under
  14   the direction and supervision of the Court.
  15         14.    The Court directs the Claim Administrator to establish a Settlement
  16   Website, making available copies of this Order, Class Notice, Claim Forms that may
  17   be downloaded and submitted online, by mail, or by facsimile, the Stipulation and all
  18   Exhibits thereto, a toll-free hotline, and such other information as may be of
  19   assistance to Class Members or required under the Stipulation. The Class Notice and
  20   Claim Forms shall be made available to Class Members through the Settlement
  21   Website on the date notice is first published and continuously thereafter through the
  22   Effective Date (and on the websites of Class Counsel at their option during the same
  23   period).
  24         15.    The Claim Administrator is ordered to complete publication of the
  25   Publication Notice no later than 30 days after Preliminary Approval.
  26         16.    The costs of Notice, processing of claims of Class Members, creating
  27   and maintaining the Settlement Website, and all other Claim Administrator and
  28   Notice expenses shall be paid by JJCI in accordance with the applicable provisions
                                           4          [PROPOSED] ORDER PRELIMINARILY
                                                                    APPROVING CLASS
                                                                  ACTION SETTLEMENT
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 57 of 94 Page ID
                                  #:7410




   1   of the Stipulation.
   2           D.    Procedure for Class Members to Participate in the Settlement
   3           17.   The Court approves the Parties’ proposed Claim Form. Any Class
   4   Member who wishes to participate in the settlement shall complete a Claim Form in
   5   accordance with the instructions contained therein and submit it to the Claim
   6   Administrator during the Claim Submission Period set forth in the Stipulation, which
   7   date will be specifically identified in the Claim Form. Such deadline may be further
   8   extended without notice to the Class by written agreement of the Parties.
   9           18.   The Claim Administrator shall have the authority to accept or reject
  10   claims in accordance with the Stipulation, including the Claims Administration
  11   Protocols.
  12           19.   Any Class Member may enter an appearance in the Action, at his or her
  13   own expense, individually or through counsel who is qualified to appear in the
  14   jurisdiction. All Class Members who do not enter an appearance will be represented
  15   by Class Counsel.
  16           E.    Procedure for Requesting Exclusion from the Class
  17           20.   All Class Members who do not timely exclude themselves from the
  18   Class shall be bound by all determinations and judgments in the Action concerning
  19   the settlement, whether favorable or unfavorable to the Class.
  20           21.   Any person or entity falling within the definition of the Class may, upon
  21   his, her or its request, be excluded from the Class. Any such person or entity must
  22   submit a request for exclusion to the Clerk of the Court c/o the Class Action
  23   Administrator, postmarked or delivered no later than 28 calendar days prior to the
  24   date of the Final Approval Hearing, the date for which will be specifically identified
  25   in the Publication Notice and Class Notice. Requests for exclusion purportedly filed
  26   on behalf of groups of persons/or entities are prohibited and will be deemed to be
  27   void.
  28           22.   Any Class Member who does not send a signed request for exclusion
                                         5            [PROPOSED] ORDER PRELIMINARILY
                                                                    APPROVING CLASS
                                                                  ACTION SETTLEMENT
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 58 of 94 Page ID
                                  #:7411




   1   postmarked or delivered on or before the time period described above will be deemed
   2   to be a Class Member for all purposes and will be bound by all judgments and further
   3   orders of this Court related to the settlement of this Action and by the terms of the
   4   settlement, if finally approved by the Court. The written request for exclusion must
   5   request exclusion from the Class, must be signed by the potential Class Member and
   6   include a statement indicating that the person or entity is a member of the Class. All
   7   persons or entities who submit valid and timely requests for exclusion in the manner
   8   set forth in the Stipulation shall have no rights under the Stipulation and shall not be
   9   bound by the Stipulation or the Final Judgment and Order.
  10         23.    A list reflecting all requests for exclusion shall be filed with the Court
  11   by Class Counsel at or before the Final Approval Hearing.
  12         F.     Procedure for Objecting to the Settlement
  13         24.    Any Class Member wishing to object to or oppose the approval of this
  14   Settlement, the motion for the service award to Plaintiffs and/or the Fee and Cost
  15   Applications shall file with the Court a written objection no later than twenty-eight
  16   (28) days before the date of the Final Approval Hearing. The objecting Class Member
  17   must send a copy of the written objection and supporting documents to the counsel
  18   listed in ¶X(M) of this Stipulation. The objection must contain:
  19
             (a)    The name of this Action;
  20

  21         (b)    The objecting Class Member’s full name, address, email address (if
  22   available) and signature (a Class Member’s attorney’s signature is not sufficient);
  23
             (c)    A written statement containing all grounds for the objection,
  24
       accompanied by any legal support known to the objecting Class Member or his or
  25
       her counsel and any supporting papers, evidence and/or documents;
  26

  27         (d)    A statement of the objecting Class Member’s membership in the Class,
  28   including all information required by the Claim Form;
                                         6            [PROPOSED] ORDER PRELIMINARILY
                                                                    APPROVING CLASS
                                                                  ACTION SETTLEMENT
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 59 of 94 Page ID
                                  #:7412




   1         (e)    The identity of all counsel who represent the objecting Class Member,
   2   including any former or current counsel who may be entitled to compensation for any
   3   reason relating to the objection;
   4
             (f)    A statement confirming whether the objecting Class Member or any
   5
       counsel representing the objecting Class Member intends to personally appear and/or
   6
       testify at the Final Approval Hearing;
   7

   8         (g)    A detailed list of any other objections submitted by the objecting Class
   9   Member and/or his/her counsel, to any class actions submitted in any court in any
  10   jurisdiction within the United States in the previous five (5) years. If the Class
  11   Member or his/her counsel has not objected to any other class action settlement in
  12   any court in the United States in the previous five (5) years, he/she shall affirmatively
  13   state so in the written materials provided in connection with the written objection to
  14   this Settlement; and,
  15
             (h)    A list of persons who may be called to testify at the Final Approval
  16
       Hearing in support of the objection.
  17

  18         Any Class Member who fails to timely file and serve a written Objection
  19   containing all of the information listed in (a) through (h) of the previous paragraph
  20   shall not be permitted to object to the Settlement and shall be foreclosed from seeking
  21   any review of the Settlement or the terms of the Agreement by any means, including
  22   but not limited to an appeal.
  23
             25.    If any objection is received by the Settlement Administrator, but not
  24
       filed with the Court, the Settlement Administrator shall forward the Objection and
  25
       all supporting documentation to Class Counsel and Counsel for Defendants. The
  26
       failure of the Class Member to file the written objection with the Court shall be
  27
       grounds for striking and/or overruling the objection, even if the objection is submitted
  28
                                           7           [PROPOSED] ORDER PRELIMINARILY
                                                                     APPROVING CLASS
                                                                   ACTION SETTLEMENT
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 60 of 94 Page ID
                                  #:7413




   1   to the Settlement Administrator.
   2
             26.    A Class Member who objects to the settlement may also submit a Claim
   3
       Form on or before the deadline to do so, which shall be processed in the same way
   4
       as all other Claim Forms. A Class Member shall not be entitled to an extension to the
   5
       deadline to submit a Claim Form merely because the Class Member has also
   6
       submitted an objection.
   7

   8         27.    Class Counsel will file with the Court his briefs in support of Final
   9   Approval, the requested service awards for Plaintiffs and an application for attorneys’
  10   fees and costs no later than twenty-one (21) days before the deadline for Class
  11   Members to object to the Settlement.
  12
             28.    Class Counsel and/or Defendants have the right, but not the obligation,
  13
       to respond to any objection no later than seven (7) days prior to the Final Approval
  14
       Hearing. The party so responding shall file a copy of the response with the Court,
  15
       and shall serve a copy, by regular mail, hand or overnight delivery, to the objecting
  16
       member of the Class or to the individually-hired attorney for the objecting member
  17
       of the Settlement Class; to Class Counsel; and to Defendants’ Counsel.IT IS SO
  18
       ORDERED
  19

  20
       DATED:
  21                                             THE HONORABLE GEORGE H. WU
                                                 UNITED STATES DISTRICT JUDGE
  22

  23

  24
  25

  26

  27
  28
                                          8           [PROPOSED] ORDER PRELIMINARILY
                                                                    APPROVING CLASS
                                                                  ACTION SETTLEMENT
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 61 of 94 Page ID
                                  #:7414




                              Exhibit C
                       Publication Notice
    Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 62 of 94 Page ID
                                      #:7415




                                                     EXHIBIT C

                                                  LEGAL NOTICE

           If You Bought Infants’ Tylenol You May be Entitled to Cash from a Class
                                           Settlement
                   Para una notification en Espanol, visite nuestro sitio Web,
                                      www.[XXXXX].com
A proposed settlement has been reached with Johnson         fees and expenses to Class Counsel and a service award
& Johnson Consumer Inc. (“JJCI”) in a class action          to each of the named plaintiffs, the payments to Class
lawsuit about the packaging and advertising of Infants’     Members will be reduced or increased pro rata. Claims
Tylenol. The plaintiffs in the lawsuit claim that the       with proof of purchase will receive priority.
Infants’ Tylenol packaging (the text “Infants” and a
                                                            How do I get a Payment? You must submit a Claim
picture of a mother holding her baby) deceives
                                                            Form by Month day, 2019, to receive a settlement
consumers into believing Infants’ Tylenol is
                                                            payment. Claim Forms may be printed or submitted
unique/specially formulated for infants, when the bottle
                                                            online at www.[XXXX].com or obtained by calling
contains liquid acetaminophen of the same
                                                            800-xxx-xxxx.
concentration in Children’s Tylenol, and therefore
causes consumers to overpay for Infants’ Tylenol. JJCI      What are My Options? If you are a Class Member
denies all the plaintiffs’ allegations of deception, and    and do nothing, your rights will be affected but you will
asserts that the safety features of Infants’ Tylenol,       not get a settlement payment. If you are a Class
especially the accompanying syringe for safe dosing of      Member but do not want to be legally bound by the
very young children, means Infants’ and Children’s are      settlement, you must exclude yourself from it by
different products. JJCI is entering into this settlement   month day, 2019. Unless you exclude yourself, you
to avoid burdensome and costly litigation. The              will not be able to sue or continue to sue JJCI and
settlement is not an admission of wrongdoing.               related parties for any legal claim resolved by this
                                                            settlement or released by the Settlement Agreement. If
Am I Included? You are included in the settlement as
                                                            you exclude yourself, you cannot get a payment from
a “Class Member” if you bought Infants’ Tylenol for
                                                            the settlement. If you stay in the settlement (do not
personal or household use in the United States any time
                                                            exclude yourself), you may object to the settlement by
between October 3, 2014 and [insert first date notice
                                                            month day, 2019. You may hire your own lawyer at
will be published] (the “Class Period”).
                                                            your expense to represent you in this proposed
What Can I Get From the Settlement? A $6.315                settlement. Complete information, including the
million fund will be created. After deducting               Stipulation of Settlement is available at
administrative costs, Class Counsel’s attorneys’ fees       www.XXXX.com.
and expenses, and service awards for the named
                                                            The Court’s Fairness Hearing. Before any money is
plaintiffs, the balance will be used to pay Class
                                                            paid, the Court will have a hearing on [month day,
Member claims. Class Members may claim $2.15 for
                                                            2019] to decide whether to approve the settlement and
every 1 and 2 fl oz bottle of Infants’ Tylenol purchased.
                                                            Class Counsel’s request for up to $2,083,950 in
A maximum of 7 bottles or $15.05 may be claimed
                                                            attorney fees and up to $385,000 in expenses and
without proof of purchase. An unlimited number of
                                                            $4,000 service awards to each of the two Class
bottles may be claimed with proof of purchase for all
                                                            Representatives. The motion(s) by Class Counsel for
Infants’ Tylenol purchases. If the total amount to be
                                                            attorneys’ fees will be available for viewing on the
paid for claims are more or less than $6.315 million
                                                            settlement website after they are filed. You don’t have
after the payment of administrative costs, attorneys’
                                                            to attend the hearing.

                               CLAIM FORMS MUST BE RETURNED BY [MONTH DAY, 2019].
                           QUESTIONS? VISIT WWW.[XXXX].COM OR CALL 1-800-XXX-XXXX.
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 63 of 94 Page ID
                                  #:7416




                              Exhibit D
                            Notice Plan
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 64 of 94 Page ID
                                  #:7417




                                            EXHIBIT D

                                             Notice Plan
                                                           , 2019

  1.      Settlement Website: A Settlement Website will be established that will contain: 1) a
          summary of the settlement; 2) a list of frequently asked questions and answers; 3) key
          deadlines; 4) downloadable copies of orders of the Court and other pleadings pertaining
          to the settlement; 5) a downloadable copy of the Stipulation; 6) a downloadable copy of
          the Class Notice and Claim Form; 7) information about how to contact the Claim
          Administrator via a toll-free number, via email and mail; and 8) other information
          required for Class Members to file a claim. The Settlement Website will be maintained
          until the Effective Date.

  2.      Toll-Free Telephone Support: A toll-free telephone support system will be established
          that will provide Class Members with 1) general information about the settlement; 2)
          frequently asked questions and answers; and 3) the ability to request a Class Notice and
          Claim Form. The toll-free telephone support system will be maintained until 101 days
          after entry of Final Settlement Order and Judgment.

  3.      Published Notice: Notice will be provided via Parents magazine as soon as it is
          commercially reasonable. Notice will also be provided pursuant to Government Code
          Section 6064 by a 1/8 page advertisement inserted four consecutive weeks in The Los
          Angeles Daily News. The notice will direct Class Members to the Settlement Website
          and the toll-free telephone number referenced below. Class Members may download a
          Class Notice and Claim Form from the Settlement Website, request a Class Notice and
          Claim Form via U.S. Mail, or via the toll-free telephone number. The specific language
          of this notice will be mutually agreed upon by the Parties.

  4.      PR Newswire Press Release: A press release targeting all 50 states will be sent once via
          the PR Newswire’s U.S.1 and Hispanic newslines within 10 days of the Court’s entry of
          the Preliminary Approval Order. In addition, the press release will be sent to influencers
          covering stories related to child healthcare. The specific language of every release
          contemplated by this section will be mutually agreed upon by the Parties.

  5.      Internet Advertisements: For an eight-week period following provision of the notices
          specified in Paragraphs 3 and 4, internet advertisements will be run targeting potential
          Class Members through services provided by Facebook, Instagram, YouTube and Google
          Display Network. The notices will appear on both desktop and mobile devices, including
          tablets and smartphones, and will include an embedded link to the settlement website.
          The specific content of each internet advertisement will be mutually agreed upon by the
          Parties.




  OMM_US:77022925.2
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 65 of 94 Page ID
                                  #:7418




                              Exhibit E
          Notice of Class Action Settlement
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 66 of 94 Page ID
                                  #:7419


                                            EXHIBIT E

                              UNITED STATES DISTRICT COURT,
                             CENTRAL DISTRICT OF CALIFORNIA

                        IF YOU PURCHASED INFANTS’ TYLENOL
                      YOU MAY BE ENTITLED TO A CASH PAYMENT

                                THIS NOTICE AFFECTS YOUR RIGHTS.

                               A Federal Court authorized this notice.
                               This is not a solicitation from a lawyer.

             YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

 SUBMIT A CLAIM FORM
                               The only way to get a cash payment.
  EXCLUDE YOURSELF             Get no settlement benefits. Remove yourself from both the
                               settlement and the lawsuit.
        OBJECT
                               Write to the Court about why you don’t like the settlement.
     DO NOTHING
                               Get no cash payment. Give up your rights.
   GO TO A HEARING             Object to the settlement and ask the Court for permission
                               to speak at the fairness hearing about your objection.

                            Please read this entire Class Notice carefully.

    Your rights and options – and the deadlines to exercise them – are explained in this notice.

   WHAT IS THIS LAWSUIT ABOUT?

   A proposed settlement has been reached in a class action lawsuit about the packaging and
   advertising of Infants’ Tylenol. The plaintiffs in the lawsuit claim that the Infants’ Tylenol
   packaging (the text “Infants” and a picture of a mother holding her baby) deceives consumers
   into believing Infants’ Tylenol is unique/ specially formulated for infants, when the bottle
   contains liquid acetaminophen of the same concentration in Children’s Tylenol, and therefore
   causes consumers to overpay for Infants’ Tylenol. JJCI denies all the plaintiffs’ allegations of
   deception, and asserts that the safety features of Infants’ Tylenol, especially the accompanying
   syringe for safe dosing of very young children, means Infants’ and Children’s are different
   products.

   WHO IS INCLUDED IN THE SETTLEMENT?

   You are included in the Settlement as a “Class Member” if you purchased Infants’ Tylenol for
   personal or household use in the United States at any time from October 3, 2014 to [the date
   the notice is first published].

   ARE THERE EXCEPTIONS TO BEING INCLUDED IN THE SETTLEMENT?

  Questions? Visit www.[xxxx].com or Call 1-800-xxx-xxxx                                   Page - 1 -
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 67 of 94 Page ID
                                  #:7420



   The following persons are excluded from the settlement class: (a) Defendants, (b) the officers,
   directors, or employees of Defendants and their immediate family, (c) any entity in which
   Defendants have a controlling interest, (d) any affiliate, legal representative, heir, or assign of
   Defendants, (e) all federal court judges who have presided over this Action and their immediate
   family; (f) all persons who submit a valid request for exclusion from the Class; and (g) those
   who purchased Infants’ Tylenol for the purpose of resale or for use in a business setting.

          THE SETTLEMENT BENEFITS – WHAT YOU GET IF YOU QUALIFY

   WHAT DOES THE SETTLEMENT PROVIDE?

   JJCI will create a fund of up to $6.315 million. After deducting administrative costs, Class
   Counsel’s attorneys’ fees and expenses, and service awards for the named plaintiffs, the balance
   will be used to pay Class Member claims. Class Members may claim $2.15 for every 1 and 2 fl
   oz bottle of Infants’ Tylenol purchased. A maximum of 7 bottles or $15.05 may be claimed
   without proof of purchase. An unlimited number of bottles may be claimed with proof of
   purchase for all Infants’ Tylenol purchases.
   In addition, JJCI will modify the packaging of Infants’ Tylenol and commit to educating and
   informing consumers, in response to inquiries and complaints to JJCI’s Consumer Care Center
   (CCC) relating to comparisons of Infant’s Tylenol and Children’s Tylenol, that the liquid
   medicine within the bottles of both Infants’ Tylenol and Children’s Tylenol contains the same
   concentration of liquid acetaminophen.
           HOW YOU GET A CASH PAYMENT – SUBMITTING A CLAIM FORM

   HOW CAN I GET A PAYMENT?

   You must submit a Claim Form by Month XX, XXXX to get a cash payment. A copy of the
   Claim Form is included in the Notice Package. Claim Forms are also available at
   www.[XXXX].com or by calling 1-800-xxx-xxxx.

   HOW DO I SUBMIT A CLAIM?

   Complete and submit a Claim Form online at www.___________.com or complete and return
   the attached Claim Form no later than [insert deadline]. Be sure to include all of the
   information the Claim Form requests, as well as proof of purchase, if necessary.

   WHO DECIDES MY CLAIM?

   The Claim Forms will be reviewed by an independent Claim Administrator according to
   criteria agreed to by the parties.
   The Claim Administrator may contact you or other persons listed in your Claim Form if he or
   she needs additional information or otherwise wants to verify information in your Claim Form.
   The Claim Administrator’s determination is final.

   WHEN WOULD I GET MY PAYMENT?


  Questions? Visit www.[xxxxx].com or Call 1-800-xxx-xxxx                                    Page - 2 -
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 68 of 94 Page ID
                                  #:7421



   The Court will hold a hearing on ________ to decide whether to approve the settlement. If the
   Court approves the settlement, after that there may be appeals. It is always uncertain whether
   these appeals can be resolved, and resolving them can take time, perhaps more than a year.
   Please be patient.

   WHAT IF THE FUND IS TOO SMALL? TOO LARGE?

   If the total amount to be paid for claims is more than $6.315 million after the payment of
   administrative costs, attorneys’ fees and expenses to Class Counsel and a service award to
   each of the named plaintiffs, the payments to Class Members will be reduced pro rata such
   that each claimant would receive proportionally less than the amount he or she claimed.
   If the Claim Fund is greater than the total amount to be paid for eligible claims, after
   accounting for and deducting the items described above, each Class Member’s award will be
   proportionally increased on a pro rata basis up to $6.99 for each 1 oz. bottle purchased and
   $9.99 for each 2 oz. bottle purchased (this amount is based on the MSRP for each size during
   the Class Period). First, all claims with proofs of purchase will be reimbursed up to $6.99 for a
   1 oz. bottle and $9.99 for a 2 oz. bottle. If money remains in the Claim Fund Balance after the
   initial pro rata increase paid toward claims with proof of purchase, the remaining claims for
   bottles without proofs of purchase will be increased up to $6.99 for a 1 oz. bottle and $9.99 for
   a 2 oz. bottle.
   If, after everyone sends in Claim Forms, the total of all approved claims are less than $6.315
   million after the payment of administrative costs, attorneys’ fees to Class Counsel, and a
   service award paid to the named plaintiffs, the remaining settlement funds will be donated to
   Nurse Family Partnerships.

   WHAT HAPPENS IF I DO NOTHING AT ALL?

   If you do nothing, you will not get any money from the settlement. But, unless you exclude
   yourself, you will not be able to start a lawsuit, continue with a lawsuit, or be part of any other
   lawsuit against JJCI about the legal issues in this case, resolved by the Settlement and released
   by the Settlement Agreement.

                    EXCLUDING YOURSELF FROM THE SETTLEMENT

   HOW DO I GET OUT OF THE SETTLEMENT?

   If you do not wish to be included in the Class and you want to keep your right to sue JJCI
   separately, you must exclude yourself from the settlement. To do so, send a letter (1) clearly
   stating that you want to be excluded from this lawsuit; and (2) includes your name, address,
   telephone number, and signature. Mail your exclusion request so it is postmarked no later than
   __________ to:
                          [INSERT CLAIM ADMINISTRATOR INFO]
   If you ask to be excluded, you will not get a settlement payment, and you will not be able to
   object to the settlement. You will not be legally bound by anything that happens in this
   lawsuit and you may be able to sue (or continue to sue) the Defendants in the future.
   If you have a pending lawsuit against the Defendants, speak to your lawyer immediately. You
   may need to exclude yourself from this lawsuit in order to continue your own lawsuit.
  Questions? Visit www.[xxxxx].com or Call 1-800-xxx-xxxx                                    Page - 3 -
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 69 of 94 Page ID
                                  #:7422


   Remember, the exclusion date is ______________.

                            THE LAWYERS REPRESENTING YOU

   DO I HAVE LAWYERS IN THIS CASE?

   The Court appointed the law firms of Milstein Jackson Fairchild & Wade, LLP and Heideman
   Nudelman & Kalik, P.C. to represent you and other class members. These lawyers are called
   Class Counsel. If you want to be represented by your own lawyer, you may hire one at your
   own expense.

   HOW WILL THE LAWYERS BE PAID?

   Class Counsel will ask the Court to award them up to $2,083,950 in attorneys’ fees and up to
   $385,000 in expenses. The named plaintiffs will also ask the Court to award them a service
   award in an amount not to exceed $4,000 each for their time and effort acting as plaintiffs and
   for their willingness to bring this litigation and act on behalf of consumers. If approved by the
   Court, these amounts, as well as the costs associated with administering the settlement (up to
   $516,000) will be paid from the Claim Fund before making payments to Class Members who
   submit valid claims.

                              OBJECTING TO THE SETTLEMENT

   HOW DO I TELL THE COURT THAT I DO NOT LIKE THE SETTLEMENT?

   If you are a Class Member, you can object to the settlement if you do not like any part of it and
   the Court will consider your views. To object, you must send a letter to the Court and the
   parties saying that you object to the settlement in Elkies v. Johnson & Johnson Services, Inc.,
   Case No. 2:17-cv-7320-GW(JEMx). Your objection must also include:
         (a) the name of this Action (Elkies v. Johnson & Johnson Services, Inc., Case No. 2:17-
   cv-7320-GW(JEMx));
          (b) your full name, address, email address (if available) and signature;
          (c) the reasons why you object to the settlement, accompanied by any legal support and
   any supporting papers, evidence and/or documents to support your objection;
          (d) a statement that you are a Class Member, including all information required by the
   Claim Form;
           (e) the name and address of any counsel representing you, including any former or
   current counsel who may be entitled to compensation for any reason relating to the objection;
           (f) a statement confirming whether you or your counsel intends to personally appear
   and/or testify at the Final Approval Hearing;
           (g) a detailed list of any other objections you and/or your counsel has submitted to any
   class actions, in any court, in any jurisdiction within the United States in the previous five
   years, or a statement confirming that you or your counsel have not objected to any other class
   action settlement in any court in the United States in the previous five years; and
          (h) a list of persons who may be called to testify at the Final Approval Hearing in

  Questions? Visit www.[xxxxx].com or Call 1-800-xxx-xxxx                                  Page - 4 -
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 70 of 94 Page ID
                                  #:7423


   support of your objection.
   Your objection must be filed with the Court at the address below no later than ___________.
   Copies of your objection must be sent to Class Counsel and Defense Counsel so they are
   postmarked by [date].
                Court                     Class Counsel                 Defense Counsel
    Clerk of the Court,              Noel J. Nudelman            Matthew D. Powers
    United States District Court     Tracy Reichman Kalik        O’Melveny & Myers LLP
    Central District of California   Heideman Nudelman &         Two Embarcadero Center, 28th
    350 West 1st Street              Kalik, PC                   Floor
    Los Angeles, CA 90012            1146 19th Street, NW,       San Francisco, CA 94111
                                     Fifth Floor                             - and –
                                     Washington, DC 20036        Joe O’Connor
                                                                 O’Melveny & Myers LLP
                                                                 400 South Hope Street
                                                                 Los Angeles, CA 90071-2899
   You can object to the Settlement and still submit a Claim Form on or before [deadline]. The
   Claim Form will be processed in the same way as all other Claim Forms. You cannot receive
   an extension to the deadline to submit a Claim Form merely because you also submit an
   objection.

   WHAT IS THE DIFFERENCE BETWEEN OBJECTING AND EXCLUDING?

   Objecting is telling the Court that you do not like something about the settlement. You can
   object only if you stay in the Class. Excluding yourself is telling the Court that you do not
   want to be part of the Class or the lawsuit. You cannot request exclusion and object to the
   settlement. If you exclude yourself, you have no basis to object because the case no longer
   affects you.

        RELEASE OF CLASS MEMBERS’ CLAIMS AND DISMISSAL OF LAWSUIT

   WHAT AM I GIVING UP IN EXCHANGE FOR THE SETTLEMENT BENEFITS,?


   If the Court approves the proposed settlement and you do not request to be excluded from the
   Class, you must release (give up) all claims that are subject to the Release, and the case will be
   dismissed on the merits and with prejudice. If you remain in the Class, you may not assert
   any of those claims in any other lawsuit or proceeding. This includes any other lawsuit
   or proceeding already in progress.
   The text of the Release is reprinted in full at Appendix A to this notice.

                                THE FINAL APPROVAL HEARING

   WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO APPROVE THE SETTLEMENT?

   The Judge will hold a Final Approval Hearing at ____ on _______ at the United States District
   Court for the Central District of California, 350 West 1st Street, Los Angeles, California
   90012, in Courtroom 9D. At this hearing, the Judge will consider whether the settlement is
   fair, reasonable and adequate and whether to award Class Counsel’s requests for attorneys’

  Questions? Visit www.[xxxxx].com or Call 1-800-xxx-xxxx                                   Page - 5 -
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 71 of 94 Page ID
                                  #:7424


   fees, expenses and service awards for the Class Representatives. If there are objections, the
   Judge will consider them. The Judge will listen to people who have asked to speak at the
   hearing. After the hearing, the Judge will decide whether to approve the settlement. We do
   not know how long this decision will take.

   DO I HAVE TO COME TO THE HEARING?

            No. Class Counsel will answer questions the Judge may have. But, you are welcome to
   come at your own expense. If you submit an objection, you do not have to come to the Court
   to talk about it. As long as you delivered your written objection on time and with all of the
   requisite information, the Judge will consider it. You may also pay your own lawyer to attend,
   but it is not necessary.

   MY I SPEAK AT THE HEARING?

   You may ask the Court for permission to speak at the Final Approval Hearing. To do so, you
   must file with the Court a “Notice of Intention to Appear in Elkies v. Johnson & Johnson
   Services, Inc., Case No. 2:17-cv-7320-GW(JEMx).” Be sure to include your name, address,
   telephone number, your signature and a statement under penalty of perjury that you are a
   member of the Class (i.e., that you purchased Infants’ Tylenol during the class period). Your
   Notice of Intention to Appear must be post-marked no later than __________, and be sent to
   the Clerk of the Court, Class Counsel, and Defense Counsel at the three addresses listed above.

                                GETTING MORE INFORMATION

   ARE THERE MORE DETAILS ABOUT THE SETTLEMENT?

          This notice summarizes the proposed settlement. More details are in the Stipulation of
   Settlement. You can get a copy of the Stipulation of Settlement by writing to [INSERT
   CLAIMS ADMINISTRATOR INFO] or on the internet at www.[xxxx].com.
         If you have questions about how to complete a Claim Form, you can call the Claim
   Administrator at ___________. You can also contact attorneys for the class at
   www.__________________.com.

     PLEASE DO NOT CALL OR WRITE TO THE COURT FOR INFORMATION OR
                               ADVICE.




   DATED:                                         /s/ George H. Wu

                                                  BY ORDER OF THE U.S. DISTRICT COURT
                                                  CENTRAL DISTRICT OF CALIFORNIA

                                    APPENDIX A - RELEASE

  The Releasing Parties agree to release all claims against the Released Parties as set forth
  below:

  Questions? Visit www.[xxxxx].com or Call 1-800-xxx-xxxx                                  Page - 6 -
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 72 of 94 Page ID
                                  #:7425


           A.      As of the Effective Date, in consideration of the settlement obligations set forth
   herein, any and all claims, demands, rights, causes of action, suits, petitions, complaints,
   damages of any kind, liabilities, debts, punitive or statutory damages, penalties, losses and
   issues of any kind or nature whatsoever, asserted or unasserted, known or unknown (including,
   but not limited to, any and all claims relating to or alleging deceptive or unfair business
   practices, false or misleading advertising, intentional or negligent misrepresentation,
   negligence, concealment, omission, unfair competition, promise without intent to perform,
   unsuitability, unjust enrichment, and any and all claims or causes of action arising under or
   based upon any statute, act, ordinance, or regulation governing or applying to business
   practices generally, including, but not limited to, any and all claims relating to or alleging
   violation of Cal. Bus. & Prof. Code § 17200 et seq.; Cal. Bus. & Prof. Code § 17500 et seq.;
   and Cal. Civ. Code § 1750 et seq., arising out of or related to the Action, including the alleged
   false advertising at issue in the Action, that were asserted or reasonably could have been
   asserted in the Action by or on behalf of all Releasing Parties, whether individual, class,
   representative, legal, equitable, administrative, direct or indirect, or any other type or in any
   other capacity, against any Released Party (“Released Claims”) shall be finally and
   irrevocably compromised, settled, released, and discharged with prejudice.
           B.      Each of the Releasing Parties hereby waives any and all rights and benefits
   arising out of the facts alleged in the Action by virtue of the provisions of Civil Code § 1542,
   or any other provision in the law of the United States, or any state or territory of the United
   States, or principle of common law or equity that is similar, comparable or equivalent to Civil
   Code § 1542, with respect to this release. The Releasing Parties are aware that Civil Code
   § 1542 provides as follows:


                  A general release does not extend to claims which the creditor
                  does not know or suspect to exist in his favor at the time of
                  executing the release, which if known by him must have
                  materially affected his settlement with the debtor.

   The Releasing Parties expressly acknowledge that they may hereafter discover facts in
   addition to or different from those which they now know or believe to be true with respect to
   the subject matter of the Released Claims, but the Releasing Parties, upon the Effective Date,
   shall be deemed to have, and by operation of law shall have, fully, finally and forever settled,
   released, and discharged any and all Released Claims, known or unknown, suspected or
   unsuspected, whether or not concealed or hidden, that now exist or heretofore have existed
   upon any theory of law or equity, including, but not limited to, Released Claims based on
   conduct that is negligent, reckless, intentional, with or without malice, or a breach of any duty,
   law or rule, without regard to the subsequent discovery or existence of such different or
   additional facts. The Parties agree that the Released Claims constitute a specific and not a
   general release.
           C.      The Releasing Parties shall be deemed to have agreed that the release set forth
   in ¶¶ IV.A and B (the “Release”) will be and may be raised as a complete defense to and will
   preclude any action or proceeding based on the Released Claims. The Releasing Parties agree
   that any members of the current Class are barred from bringing a future claim against JJCI on
   the same theory alleged in the Complaint based on any purchase of Infants’ Tylenol after the
   Class Period.
           D.      As of the Effective Date, by operation of entry of judgment, the Released
   Parties shall be deemed to have fully released and forever discharged Plaintiffs, all other Class
   Members and Class Counsel from any and all claims of abuse of process, malicious

  Questions? Visit www.[xxxxx].com or Call 1-800-xxx-xxxx                                   Page - 7 -
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 73 of 94 Page ID
                                  #:7426


   prosecution, or any other claims arising out of the initiation, prosecution or resolution of the
   Action, including, but not limited to, claims for attorneys’ fees, costs of suit or sanctions of
   any kind, or any claims arising out of the allocation or distribution of any of the consideration
   distributed pursuant to this Stipulation of Settlement.


                           DEFINED TERMS USED IN THE RELEASE

   “Action” means the case entitled Elkies v. Johnson & Johnson Services, Inc., filed on October
   5, 2017, in the U.S. District Court for the Central District of California and assigned Case No.
   2:17-cv-7320-GW(JEMx).
   “Class” and/or “Class Members” means all individuals in the United States who purchased
   Infants’ Tylenol (the “Challenged Product”) within the Class Period. Specifically excluded
   from the Class are (a) Defendant, (b) the officers, directors, or employees of Defendant and
   their immediate family members, (c) any entity in which Defendant has a controlling interest,
   (d) any affiliate, legal representative, heir, or assign of Defendant, (e) all federal court judges
   who have presided over this Action and their immediate family members; (f) all persons who
   submit a valid request for exclusion from the Class; and (g) those who purchased the
   Challenged Product for the purpose of resale.
   “Class Counsel” means the attorneys of record for Plaintiffs in this Action.
   “Effective Date” means the date by which the Final Settlement Order and Judgment has
   become final, as defined in the Stipulation of Settlement.
   “Parties” means the Plaintiffs and the Defendants.
   “Released Parties” means Defendants and each of its parent, affiliated and subsidiary
   corporations and all of their agents, employees, partners, predecessors, successors, assigns,
   insurers, attorneys, officers and directors.
   “Releasing Parties” means the named plaintiffs in the Action, individually and as
   representatives of all those similarly situated, and the Class Members.
   “Stipulation of Settlement” and/or “Stipulation” means this Stipulation of Settlement,
   including its attached exhibits (which are incorporated herein by reference), duly executed by
   Plaintiffs, Class Counsel, Defendants and Defendant’s Counsel.




  Questions? Visit www.[xxxxx].com or Call 1-800-xxx-xxxx                                     Page - 8 -
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 74 of 94 Page ID
                                  #:7427




                              Exhibit F
                            Claim Form
 Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 75 of 94 Page ID
                                   #:7428




                                                        EXHIBIT F
                                                         Infants’ Tylenol
                                                         CLAIM FORM
                                       You can also submit online at www.[xxxxx].com.
Use this Claim Form to claim refunds of a portion of the purchase price of one or more Infants’ Tylenol products that you purchased.
Only one Claim Form may be submitted per household. Your Claim Form must be postmarked or submitted online by [month
day, 2019]. If mailing please return this form to:
                                              Infants’ Tylenol Claims Administrator
                                                              [Address]
                                                       [City, State, Zip Code]
                                              CLASS MEMBER INFORMATION
NAME: ________________________________________________                   TELEPHONE OR EMAIL: __________________________

ADDRESS: _______________________________________________________________________________________________

CITY: ________________________________________                 STATE: _________________             ZIP CODE: ________________
                                                 PURCHASE INFORMATION
Complete the information below for all of the Infants’ Tylenol you purchased in the United States between October 3, 2014 and
[Insert first date notice will be published] for which you are submitting a claim. You may recover for up to 7 bottles without
proof of purchase.

I purchased _______ bottles of 1 oz Infants’ Tylenol in the United States between October 3, 2014 and [Insert first date notice
will be published]

I purchased _______ bottles of 2 oz Infants’ Tylenol in the United States between October 3, 2014 and [Insert first date notice
will be published]


                                                   PROOF OF PURCHASE
To maximize your recovery, you should provide proof of purchases for any of your qualifying Infants’ Tylenol purchases. Proof
of purchase is not required to make a claim. Your recovery will be limited to the greater of (i) 7 bottles or (ii) the number of
bottles for which you provide proof of purchase. In addition, claims accompanied by proof of purchase have priority to get more
money in the event there is excess money in the claim fund.

Proof of purchase may be in the form of a receipt, rewards card records or other documents indicating the product purchased,
product size, date of purchase and quantity purchased.

Please select one of the following:

______    I am not submitting any proofs of purchase.

______    I am submitting proofs of purchase for ____ 1 oz bottles and ____ 2 oz bottles.

                                                        AFFIRMATION
I understand that the decision of the Claim Administrator is final and binding on me and on Defendant.
The information on this claim form is true and correct to the best of my knowledge and belief.


SIGNATURE: _________________________________________________________                        DATE: __________________________
                                CLAIM FORMS MUST BE RETURNED BY [MONTH DAY, 2019].
                              QUESTIONS? VISIT WWW.[XXXXX].COM OR CALL 1-800-XXX-XXXX.




     00028269
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 76 of 94 Page ID
                                  #:7429




                              Exhibit G
       Final Settlement Order and Judgment
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 77 of 94 Page ID
                                  #:7430




   1                                   EXHIBIT G
   2

   3
   4

   5

   6
   7

   8

   9
  10
                           UNITED STATES DISTRICT COURT
  11
                           CENTRAL DISTRICT OF CALIFORNIA
  12
        RONY ELKIES, DANIELLE                    ) Case No. 2:17-cv-7320-GW(JEMx)
  13                                             )
        ALFANDARY, Individually and on           ) CLASS ACTION
  14    Behalf of All Others Similarly Situated, )
                                                 )
  15                              Plaintiffs,    ) [PROPOSED] FINAL
                                                 )
  16                                             ) SETTLEMENT
        v.                                       )
  17                                             ) ORDER AND JUDGEMENT
         JOHNSON & JOHNSON SERVICES, )
  18    INC.; JOHNSON & JOHNSON                  )
                                                 )
  19    CONSUMER INC.,                           )
  20                           Defendants.
  21
  22

  23

  24
  25

  26

  27
  28
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 78 of 94 Page ID
                                  #:7431




   1         IT IS HEREBY ADJUDGED AND DECREED THAT:
   2         1.    This Judgment incorporates by reference the definitions in the
   3   Stipulation of Settlement dated September 19, 2019 (“Stipulation”), attached as
   4   Exhibit A, and all capitalized terms used herein shall have the same meanings as set
   5   forth in the Stipulation unless set forth differently herein.        The terms of the
   6   Stipulation are fully incorporated in this Judgment as if set forth fully here.
   7         2.     The Court has jurisdiction over the subject matter of this action and all
   8   Parties to the action, including all Class Members who do not timely exclude
   9   themselves from the Class. The list of excluded Class Members was filed with the
  10   Court on _________ and is attached as Exhibit B.
  11         3.     Pursuant to Federal Rule of Civil Procedure 23(b)(3), the Court hereby
  12   certifies the following Class:
  13
                   All individuals who purchased, in the United States, Infants’ Tylenol
                   for personal or household use since October 3, 2014 until ______
  14               (the date notice of this Settlement to the Class is first published).
  15               Specifically excluded from the Class are (a) Defendants, (b) the
                   officers, directors, or employees of Defendants and their immediate
  16               family, (c) any entity in which Defendants have a controlling
  17               interest, (d) any affiliate, legal representative, heir, or assign of
                   Defendants, (e) all federal court judges who have presided over this
  18               Action and their immediate family; (f) all persons who have
  19               submitted a valid request for exclusion from the Class; and (g) those
                   who purchased the Challenged Product for the purpose of resale or
  20               for use in a business setting.
  21
             4.     Pursuant to Federal Rule of Civil Procedure 23(c)(3), all such persons
  22
       or entities who satisfy the Class definition above, except those Class Members who
  23
       timely and validly excluded themselves from the Class, are Class Members bound by
  24
       this Judgment.
  25
             5.     For settlement purposes only, the Court finds:
  26
                    (a)    Pursuant to Federal Rule of Civil Procedure 23(a), Rony Elkies
  27
       and Danielle Alfandary are members of the Class, their claims are typical of the
  28
                                                                   [PROPOSED] FINAL SETTLEMENT
                                                 -1-                      ORDER AND JUDGMENT
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 79 of 94 Page ID
                                  #:7432




   1   Class, and they fairly and adequately protected the interests of the Class throughout
   2   the proceedings in the Action. Accordingly, the Court hereby appoints Rony Elkies
   3   and Danielle Alfandary as class representatives;
   4                (b)       The Class meets all of the requirements of Federal Rules of Civil
   5   Procedure 23(a) and (b)(3) for certification of the class claims alleged in the First
   6   Amended Complaint, including: (a) numerosity; (b) commonality; (c) typicality; (d)
   7   adequacy of the class representative and Class Counsel; (e) predominance of
   8   common questions of fact and law among the Class for purposes of settlement; and
   9   (f) superiority; and
  10                (c)       Having considered the factors set forth in Rule 23(g)(1) of the
  11   Federal Rules of Civil Procedure, Class Counsel have fairly and adequately
  12   represented the Class for purposes of entering into and implementing the settlement.
  13   Accordingly, the Court hereby appoints Class Counsel as counsel to represent Class
  14   Members.
  15         6.     Persons or entities who filed timely exclusion requests are not bound by
  16   this Judgment or the terms of the Stipulation and may pursue their own individual
  17   remedies against Defendants. However, such excluded parties are not entitled to any
  18   rights or benefits provided to Class Members by the terms of the Stipulation. The
  19   list of persons and entities excluded from the Class because they filed timely and
  20   valid requests for exclusion is attached hereto as Exhibit B.
  21         7.     The Court directed that notice be given to Class members by publication
  22   and other means pursuant to the notice program proposed by the Parties in the
  23   Stipulation and approved by the Court. The declaration from Kurtzman Carson
  24   Consulting (KCC), attesting to the dissemination of the notice to the Class,
  25   demonstrates compliance with this Court’s Preliminary Approval Order. The Class
  26   Notice advised Class members of the terms of the settlement; the Final Approval
  27   Hearing and their right to appear at such hearing; their rights to remain in or opt out
  28   of the Class and to object to the settlement; the procedures for exercising such rights;
                                                                   [PROPOSED] FINAL SETTLEMENT
                                                   -2-                    ORDER AND JUDGMENT
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 80 of 94 Page ID
                                  #:7433




   1   and the binding effect of this Judgment, whether favorable or unfavorable, to the
   2   Class.
   3            8.    The distribution of the notice to the Class constituted the best notice
   4   practicable under the circumstances, and fully satisfied the requirements of Federal
   5   Rule of Civil Procedure 23, the requirements of due process, 28 U.S.C. §1715, and
   6   any other applicable law.
   7            9.    Pursuant to Federal Rule of Civil Procedure 23(e)(2), the Court finds
   8   after a hearing and based upon all submissions of the Parties and other persons that
   9   the settlement proposed by the Parties is fair, reasonable, and adequate. The terms
  10   and provisions of the Stipulation are the product of arms-length negotiations
  11   conducted in good faith and with the assistance of an experienced mediator,
  12   Honorable Charles W. “Tim” McCoy (retired). The Court has considered any timely
  13   objections to the Settlement and finds that such objections are without merit and
  14   should be overruled. Approval of the Stipulation will result in substantial savings of
  15   time, money and effort to the Court and the Parties, and will further the interests of
  16   justice.
  17            10.   Upon the Effective Date, the named Plaintiffs and each Class Member
  18   other than those listed on Exhibit B shall be deemed to have, and by operation of this
  19   Final Settlement Order and Judgment shall have released, waived and discharged
  20   with prejudice Defendants from any and all claims, demands, rights, causes of action,
  21   suits, petitions, complaints, damages of any kind, liabilities, debts, punitive or
  22   statutory damages, penalties, losses and issues of any kind or nature whatsoever,
  23   asserted or unasserted, known or unknown (including, but not limited to, any and all
  24   claims relating to or alleging deceptive or unfair business practices, false or
  25   misleading advertising, intentional or negligent misrepresentation, negligence,
  26   concealment, omission, unfair competition, promise without intent to perform,
  27   unsuitability, unjust enrichment, and any and all claims or causes of action arising
  28   under or based upon any statute, act, ordinance, or regulation governing or applying
                                                                  [PROPOSED] FINAL SETTLEMENT
                                                 -3-                     ORDER AND JUDGMENT
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 81 of 94 Page ID
                                  #:7434




   1   to business practices generally, including, but not limited to, any and all claims
   2   relating to or alleging violation of Cal. Bus. & Prof. Code § 17200 et seq.; Cal. Bus.
   3   & Prof. Code § 17500 et seq.; Cal. Civ. Code § 1750 et seq., arising out of or related
   4   to the Action, including the alleged false advertising at issue in the Action, that were
   5   asserted or reasonably could have been asserted in the Action by or on behalf of all
   6   Releasing Parties, whether individual, class, representative, legal, equitable,
   7   administrative, direct or indirect, or any other type or in any other capacity, against
   8   any Released Party (the “Released Claims”).
   9         11.    All Class Members who have not timely and validly submitted requests
  10   for exclusion are bound by this Judgment and by the terms of the Stipulation.
  11         12.    The Plaintiffs in the Action initiated this lawsuit, acted to protect the
  12   Class, and assisted their counsel. Their efforts have produced the Stipulation entered
  13   into in good faith that provides a fair, reasonable, adequate and certain result for the
  14   Class. Plaintiff Elkies is entitled to a service award of $. Plaintiff Alfandary is
  15   entitled to a service award of $. Class Counsel is entitled to reasonable attorneys’
  16   fees, which the Court finds to be $______, and expenses in the amount of $________.
  17         13.    The Court hereby dismisses with prejudice the Action, and the Released
  18   Parties are hereby released from all further liability for the Released Claims.
  19         14.    Without affecting the finality of this Judgment, the Court reserves
  20   jurisdiction over the implementation, administration and enforcement of this
  21   Judgment and the Stipulation, and all matters ancillary thereto.
  22         15.    The Court finding that no reason exists for delay in ordering final
  23   judgment pursuant to Federal Rule of Civil Procedure 54(b), the clerk is hereby
  24   directed to enter this Judgment forthwith.
  25         16.    The Parties are hereby authorized without needing further approval from
  26   the Court to agree to and adopt such modifications and expansions of the Stipulation,
  27   including without limitation the claim review procedure, that are consistent with this
  28   Judgment and do not limit the rights of Class Members under the Stipulation.
                                                                  [PROPOSED] FINAL SETTLEMENT
                                                 -4-                     ORDER AND JUDGMENT
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 82 of 94 Page ID
                                  #:7435




   1

   2        IT IS SO ORDERED.
   3
   4
        DATED:
   5                                      THE HONORABLE GEORGE H. W.
                                          UNITED STATES DISTRICT JUDGE
   6
   7

   8

   9
  10

  11

  12
  13

  14

  15
  16

  17

  18
  19

  20

  21
  22

  23

  24
  25

  26

  27
  28
                                                        [PROPOSED] FINAL SETTLEMENT
                                          -5-                  ORDER AND JUDGMENT
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 83 of 94 Page ID
                                  #:7436




                                         EXHIBIT 2
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 84 of 94 Page ID
                                  #:7437



    1                 UNITED STATES DISTRICT COURT
    2                 CENTRAL DISTRICT OF CALIFORNIA
    3     ------------------------------x
    4     RONY ELKIES and DANIELLE      )
          ALFANDRY, individually and on )
    5     behalf of all others situated )
                                        )
    6                   Plaintiffs,     )        CASE NO.:
                                        )        2:17-CV-7320-GW-JEM
    7             vs.                   )
                                        )
    8     JOHNSON & JOHNSON SERVICES,   )
          INC., a New Jersey limited    )
    9     liability company, JOHNSON & )
          JOHNSON CONSUMER INC. a New   )
    10    Jersey limited liability      )
          company, and DOES 1 through   )
    11    100, inclusive,               )
                                        )
    12                  Defendants.     )
    13    ------------------------------x
    14                        HIGHLY CONFIDENTIAL
    15
    16                Oral sworn deposition of JENNIFER CULLEN,
    17    taken by and before Lisa Forlano, CCR, CRR, RMR, at
    18    Golomb & Honik, P.C., 1835 Market Street,
    19    Suite 2900, Philadelphia, Pennsylvania, on Tuesday,
    20    July 10, 2018, commencing at 9:05 a.m.
    21
    22
    23
    24
    25
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 85 of 94 Page ID
                                  #:7438CONFIDENTIAL
                               HIGHLY
                        Transcript of Jennifer Cullen, Corporate Designee
                                   Conducted on July 10, 2018                 98

    1     BY MR. NUDELMAN:
    2            Q       Let me try it a different way.                 Was
    3     there different package flats, therefore PDPs, used
    4     for Infants' Tylenol sold in California versus
    5     elsewhere in the United States?
    6                    MS. CHANOINE:         Objection, vague.
    7                    THE WITNESS:        Based on my understanding
    8            of your question, I'm not aware of distinct
    9            PDPs being sold in California versus other
    10           areas of the country.          However, there would be
    11           variability in PDPs in -- you know, probably
    12           across all the states of the country.
    13    BY MR. NUDELMAN:
    14           Q       Understanding the variabilities,
    15    outside of variabilities, it's the same package flat
    16    for Infants' Tylenol grape flavor one ounce that was
    17    used by Johnson & Johnson; is that true?
    18                   MS. CHANOINE:         Objection, vague.
    19                   THE WITNESS:        Can you say that question
    20           one more time just so I understand it?
    21    BY MR. NUDELMAN:
    22           Q       Outside of the variabilities, the
    23    Infants' Tylenol package flat for grape flavored
    24    one ounce as reflected in Exhibit 1 to Joe
    25    O'Connor's declaration was the same package flat in

                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 86 of 94 Page ID
                                  #:7439CONFIDENTIAL
                               HIGHLY
                        Transcript of Jennifer Cullen, Corporate Designee
                                   Conducted on July 10, 2018               240

    1                       C E R T I F I C A T I O N
    2
    3                    I, LISA FORLANO, a Certified Realtime
    4            Reporter, Certified Court Reporter and Notary
    5            Public, do hereby certify that I reported the
    6            deposition in the above-captioned matter, that
    7            the said witness was duly sworn by me; that
    8            the foregoing is a true and correct transcript
    9            of the stenographic notes of testimony taken
    10           by me in the above-captioned matter.
    11                   I further certify that I am not an
    12           attorney or counsel for any of the parties,
    13           not a relative or employee of any attorney or
    14           counsel connected with the action, nor
    15           financially interested in the action.
    16
    17
    18
    19           _______________________________________________
    20           LISA FORLANO, CRR, CCR #XI01143
    21           DATED: July 16, 2018
    22
    23
    24
    25

                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 87 of 94 Page ID
                                  #:7440




                                         EXHIBIT 3
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 88 of 94 Page ID
                                  #:7441



    1                      UNITED STATES DISTRICT COURT
    2                  CENTRAL DISTRICT OF CALIFORNIA
                                   - - -
    3     RONY ELKIES and DANIELLE   :
    4     ALFANDRY, individually and :
    5     on behalf of all others          :
    6     situated                         :
    7             vs.                      :
    8     JOHNSON & JOHNSON SERVICES :
    9     INC., a New Jersey limited :
    10    liability company,               :
    11    JOHNSON & JOHNSON CONSUMER :
    12    INC. a New Jersey limited        :
    13    liability company, and DOES:CASE NO.
    14    1 through 100, inclusive         :2:17CV-7320-GW-JEM
    15                                 -   -   -
    16                  CONTAINS CONFIDENTIAL INFORMATION
    17                             JUNE 28, 2018
    18                                 -   -   -
    19                       Deposition of JOHNSON & JOHNSON
    20    SERVICES, INC By and through its Designated
    21    Representative, EILEEN HARMAN, taken
    22    pursuant to notice at 1835 Market Street, Suite
    23    2900, Philadelphia, Pennsylvania, commencing at
    24    10:03 a.m., before Susan A. Hurrey, Registered
    25    Professional Reporter and Notary Public.
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 89 of 94 Page ID
                                  #:7442
                         CONTAINS CONFIDENTIAL    INFORMATION
                          Transcript of Eileen Harman, Corporate Designee
                                    Conducted on June 28, 2018                  117

    1         A.   Attached hereto as Exhibit-1 is a true and
    2     correct copy of a package flat for Infants' Tylenol
    3     that was in production at Johnson & Johnson
    4     Consumer, Inc. from 2014 through mid-2016.                  This is
    5     an accurate reflection of the label for the
    6     Infants' Tylenol product distributed to retailers
    7     prior to and through to January 2016.
    8         Q.   Could you please turn to Exhibit-1.
    9         A.   (Witness complies.)
    10        Q.   Is this what you referred to as a true and
    11    correct copy of a package flat for Infants' Tylenol
    12    that was in production at Johnson & Johnson
    13    Consumer, Inc. from 2014 through mid-2016?
    14        A.   Yes.
    15        Q.   Was there a version in between the version
    16    in Exhibit-10, your declaration and the version in
    17    Exhibit-11, Mr. O'Connor's declaration?
    18        A.   I'm not aware of a version, no.
    19        Q.   So I just want to be clear.             The version in
    20    Mr. O'Connor's declaration was the version directly
    21    subsequent to the version in your declaration?
    22        A.   That's what I believe so, yes.
    23        Q.   There was nothing in between?
    24        A.   That's right.
    25        Q.   With regards to the version in your

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 90 of 94 Page ID
                                  #:7443
                         CONTAINS CONFIDENTIAL    INFORMATION
                          Transcript of Eileen Harman, Corporate Designee
                                    Conducted on June 28, 2018              118

    1     declaration, was that available throughout the
    2     United States as well?
    3         A.   Yes.
    4         Q.   There was no separate version for
    5     California?
    6         A.   No.
    7         Q.   Can you identify the differences in the top
    8     third of the package between the current version
    9     and the version directly previous to the current
    10    version which is attached to Exhibit-1 to your
    11    declaration?
    12                    MR. POWERS:       Objection.       The document
    13    speaks for itself.         It's a waste of time.
    14                    MR. WHITMAN:       I'm going to ask
    15    questions about --
    16                    MR. POWERS:       It would be more time
    17    efficient if you want to direct her to the piece
    18    you want to ask her a question about.
    19    BY MR. WHITMAN:
    20        Q.   Do you see where it says see new warning in
    21    the top third of the package flat in your
    22    declaration?
    23        A.   Yes.
    24                    MR. POWERS:       And you're talking about
    25    Infants', right?

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 91 of 94 Page ID
                                  #:7444
                         CONTAINS CONFIDENTIAL    INFORMATION
                        Transcript of Eileen Harman, Corporate Designee
                                  Conducted on June 28, 2018               243

    1                         C E R T I F I C A T I O N
    2
    3                         I hereby certify that the
    4     proceedings, evidence and objections noted, are
    5     contained fully and accurately in the notes taken
    6     by me on the hearing of this matter, and that this
    7     copy is a correct transcript of the same.
    8
    9
    10
    11
    12                        _________________________
    13                        SUSAN A. HURREY, R.P.R.
    14                        NOTARY PUBLIC
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25

                                       PLANET DEPOS
                          888.433.3767 | WWW.PLANETDEPOS.COM
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 92 of 94 Page ID
                                  #:7445




                                         EXHIBIT 4
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 93 of 94 Page ID
                                  #:7446
Case 2:17-cv-07320-GW-JEM Document 162-1 Filed 09/24/19 Page 94 of 94 Page ID
                                  #:7447
